 



Exhibit 10.1
EXECUTION COPY
€750,000,000
CREDIT AGREEMENT,
dated as of November 7, 2006
ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,
and
CITIGROUP GLOBAL MARKETS INC.
and
GOLDMAN SACHS CREDIT PARTNERS, L.P.
as Co-Lead Arrangers and Co-Bookrunners
and
CITICORP NORTH AMERICA, INC.
as Administrative Agent
and
GOLDMAN SACHS CREDIT PARTNERS, L.P.
as Syndication Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
 
       
ARTICLE I
       
 
       
DEFINITIONS AND ACCOUNTING TERMS
       
 
       
SECTION 1.1. Defined Terms
    1  
 
       
SECTION 1.2. Use of Defined Terms
    11  
 
       
SECTION 1.3. Cross-References
    11  
 
       
SECTION 1.4. Accounting and Financial Determinations
    12  
 
       
ARTICLE II
       
 
       
COMMITMENTS, BORROWING PROCEDURES AND NOTES
       
 
       
SECTION 2.1. Commitments
    12  
 
       
SECTION 2.2. Reduction of Commitment Amount
    12  
 
       
SECTION 2.3. Borrowing Procedure
    13  
 
       
SECTION 2.4. Election of Interest Periods
    13  
 
       
SECTION 2.5. Funding
    13  
 
       
SECTION 2.6. Notes
    13  
 
       
ARTICLE III
       
 
       
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
       
 
       
SECTION 3.1. Repayments and Prepayments
    14  
 
       
SECTION 3.2. Interest Provisions
    14  
 
       
SECTION 3.3. Commitment Fees
    16  
 
       
ARTICLE IV
       
 
       
CERTAIN INDEX RATE AND OTHER PROVISIONS
       
 
       
SECTION 4.1. Index Rate Lending Unlawful
    17  
 
       
SECTION 4.2. Deposits Unavailable
    17  

i



--------------------------------------------------------------------------------



 



                 
SECTION 4.3. Increased Index Rate Loan Costs, etc.
    18  
 
       
SECTION 4.4. Funding Losses
    19  
 
       
SECTION 4.5. Increased Capital Costs
    20  
 
       
SECTION 4.6. Taxes
    20  
 
       
SECTION 4.7. Reserve Costs
    22  
 
       
SECTION 4.8. Replacement Lenders, etc.
    23  
 
       
SECTION 4.9. Payments, Computations, etc.
    23  
 
       
SECTION 4.10. Sharing of Payments
    24  
 
       
SECTION 4.11. Setoff
    24  
 
       
SECTION 4.12. Use of Proceeds
    25  
 
       
ARTICLE V
       
 
       
CONDITIONS TO BORROWING
       
SECTION 5.1. Effectiveness
    25  
 
       
SECTION 5.2. The Loans
    26  
 
       
SECTION 5.3. The Borrowing
    27  
 
       
ARTICLE VI
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 6.1. Organization, etc.
    27  
 
       
SECTION 6.2. Due Authorization, Non-Contravention, etc.
    27  
 
       
SECTION 6.3. Government Approval, Regulation, etc.
    28  
 
       
SECTION 6.4. Compliance with Environmental Laws
    28  
 
       
SECTION 6.5. Validity, etc.
    28  
 
       
SECTION 6.6. Financial Information
    28  
 
       
SECTION 6.7. No Defaults under Material Agreements
    28  
 
       
SECTION 6.8. No Default, Event of Default or Prepayment Event
    28  

ii



--------------------------------------------------------------------------------



 



                 
SECTION 6.9. Litigation
    28  
 
       
SECTION 6.10. Vessels
    29  
 
       
SECTION 6.11. Subsidiaries
    29  
 
       
SECTION 6.12. Obligations rank pari passu
    29  
 
       
SECTION 6.13. Withholding, etc.
    29  
 
       
SECTION 6.14. No Filing, etc. Required
    29  
 
       
SECTION 6.15. No Immunity
    29  
 
       
SECTION 6.16. Pension Plans
    30  
 
       
SECTION 6.17. Investment Company Act
    30  
 
       
SECTION 6.18. Regulation U
    30  
 
       
SECTION 6.19. Accuracy of Information
    30  
 
       
ARTICLE VII
       
 
       
COVENANTS
       
 
       
SECTION 7.1. Affirmative Covenants
    30  
 
       
SECTION 7.2. Negative Covenants
    33  
 
       
ARTICLE VIII
       
 
       
EVENTS OF DEFAULT
       
 
       
SECTION 8.1. Listing of Events of Default
    37  
 
       
SECTION 8.2. Action if Bankruptcy
    39  
 
       
SECTION 8.3. Action if Other Event of Default
    39  
 
       
ARTICLE IX
       
 
       
PREPAYMENT EVENTS
       
 
       
SECTION 9.1. Listing of Prepayment Events
    39  
 
       
SECTION 9.2. Mandatory Prepayment
    41  

iii



--------------------------------------------------------------------------------



 



                 
ARTICLE X
       
 
       
THE AGENTS
       
 
       
SECTION 10.1. Actions
    41  
 
       
SECTION 10.2. Funding Reliance, etc.
    42  
 
       
SECTION 10.3. Exculpation
    42  
 
       
SECTION 10.4. Successor
    42  
 
       
SECTION 10.5. Loans by the Agents
    43  
 
       
SECTION 10.6. Credit Decisions
    43  
 
       
SECTION 10.7. Copies, etc.
    44  
 
       
SECTION 10.8. Agency Fee
    44  
 
       
SECTION 10.9. Other Agents
    44  
 
       
ARTICLE XI
       
 
       
MISCELLANEOUS PROVISIONS
       
 
       
SECTION 11.1. Waivers, Amendments, etc.
    44  
 
       
SECTION 11.2. Notices
    45  
 
       
SECTION 11.3. Payment of Costs and Expenses
    46  
 
       
SECTION 11.4. Indemnification
    47  
 
       
SECTION 11.5. Survival
    48  
 
       
SECTION 11.6. Severability
    48  
 
       
SECTION 11.7. Headings
    48  
 
       
SECTION 11.8. Execution in Counterparts, Effectiveness, etc.
    48  
 
       
SECTION 11.9. Governing Law
    48  
 
       
SECTION 11.10. Successors and Assigns
    49  
 
       
SECTION 11.11. Sale and Transfer of Loans and Note; Participations in Loans and
Note
    49  
 
       
SECTION 11.12. Other Transactions
    51  

iv



--------------------------------------------------------------------------------



 



                 
SECTION 11.13. Forum Selection and Consent to Jurisdiction
    51  
 
       
SECTION 11.14. Process Agent
    52  
 
       
SECTION 11.15. Judgment
    52  
 
       
SECTION 11.16. Waiver of Jury Trial
    53  

v



--------------------------------------------------------------------------------



 



         
SCHEDULES
         
SCHEDULE I
  -   Disclosure Schedule  
EXHIBITS
         
Exhibit A
  -   Form of Note  
Exhibit B
  -   Form of Borrowing Request  
Exhibit C
  -   Form of Interest Period Notice  
Exhibit D-1
  -   Form of Opinion of Bradley Stein, Esq.  
Exhibit D-2
  -   Form of Opinion of Watson, Farley & Williams (New York) LLP  
Exhibit E
  -   Form of Lender Assignment Agreement  
Exhibit F
  -   Form of Opinion of Shearman & Sterling LLP

vi



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of November 7, 2006, is among ROYAL
CARIBBEAN CRUISES LTD., a Liberian corporation (the “Borrower”), the various
financial institutions as are or shall become parties hereto (collectively, the
“Lenders”), and CITICORP NORTH AMERICA, INC. (“Citibank”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.
W I T N E S S E T H:
     WHEREAS, the Borrower desires to obtain Commitments from the Lenders
pursuant to which Loans, in a maximum aggregate principal amount not to exceed
€750,000,000 (or the equivalent thereof in U.S. dollars), will be made to the
Borrower on the Closing Date; and
     WHEREAS, the Lenders are willing, on the terms and subject to the
conditions hereinafter set forth (including Article V), to extend such
Commitments and make such Loans to the Borrower; and
     WHEREAS, the proceeds of such Loans will be used to finance the acquisition
(the “Acquisition”) of 100% of the capital stock of Pullmantur, S.A., to
refinance certain indebtedness of Pullmantur, S.A. and/or its subsidiaries and
to pay related fees and expenses;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1. Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, when capitalized, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):
     “Accumulated Other Comprehensive Income (Loss)” means at any date the
Borrower’s accumulated other comprehensive income (loss) on such date,
determined in accordance with GAAP.
     “Acquisition” is defined in the third recital.
     “Administrative Agent” is defined in the preamble and includes each other
Person as shall have subsequently been appointed as the successor Administrative
Agent, and as shall have accepted such appointment, pursuant to Section 10.4.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. A Person shall be deemed to be “controlled by” any other Person if such
other Person possesses, directly or indirectly, power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 



--------------------------------------------------------------------------------



 



     “Agents” means (a) the Administrative Agent and (b) Goldman Sachs Credit
Partners, L.P. in its capacity as agent under Article X, together with their
respective successors (if any) in such capacity.
     “Agreement” means, on any date, this Credit Agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.
     “Applicable Jurisdiction” means the jurisdiction or jurisdictions under
which the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
     “Applicable Margin” means, as of any date, the percentage per annum set
forth below opposite the Senior Debt Rating on such date provided by S&P and
Moody’s:

                  Senior Debt Rating   Applicable Margin (S&P)   (Moody’s)      
 
BBB or higher
  Baa2 or higher     0.550 %
BBB-
  Baa3     0.625 %
BB+
  Ba1     0.750 %
BB
  Ba2     1.000 %
BB- or lower
  Ba3 or lower     1.250 %

provided that:
     (a) if at any time the Senior Debt Rating provided by Moody’s differs from
the Senior Debt Rating provided by S&P by one level, the Applicable Margin shall
be the percentage per annum set forth opposite the higher of such two Senior
Debt Ratings;
     (b) if at any time the Senior Debt Rating provided by Moody’s differs from
the Senior Debt Rating provided by S&P by more than one level, the Applicable
Margin shall be the percentage per annum set forth opposite the rating one level
below the higher of such two Senior Debt Ratings;
     (c) if at any time a Senior Debt Rating is provided by one of but not both
Moody’s and S&P, the Applicable Margin shall be determined by reference to the
Senior Debt Rating provided by the agency which gives such rating; and
     (d) if at any time no Senior Debt Rating is provided by Moody’s and no
Senior Debt Rating is provided by S&P, the Applicable Margin shall be the
percentage per annum set forth opposite the Senior Debt Ratings of BB- or lower
and Ba3 or lower unless (i) within 21 days of being notified by the
Administrative Agent that both Moody’s and S&P have ceased to give a Senior Debt
Rating, the Borrower has obtained from at least one of such agencies a private
implied rating for its senior debt or (ii) having

2



--------------------------------------------------------------------------------



 



failed to obtain such private rating within such 21-day period, the Borrower and
the Lenders shall have agreed within a further 15-day period (during which
period the Borrower and the Agents shall consult in good faith to find an
alternative method of providing an implied rating of the Borrower’s senior debt)
on an alternative rating method, which agreed alternative shall apply for the
purposes of this Agreement.
     “Applicable Percentage” is defined in Section 3.3.2.
     “Approved Appraiser” means any of the following: Barry Rogliano Salles,
Paris, H Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or
Fearnley AS, Norway.
     “Assignee Lender” is defined in Section 11.11.1.
     “Authorized Officer” means those officers of the Borrower authorized to act
with respect to the Loan Documents and whose signatures and incumbency shall
have been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.
     “Borrower” is defined in the preamble.
     “Borrowing” means Loans having the same Interest Period, in the same
currency and pursuant to the same Borrowing Request in accordance with
Section 2.1.
     “Borrowing Request” means a loan request and certificate duly executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.
     “Business Day” means any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New York
City or London, and if the applicable Business Day relates to the Borrowing, an
Interest Period, prepayment or conversion, in each case with respect to any Loan
bearing interest by reference to the Index Rate, on which dealings in deposits
in Dollars are carried on in the London interbank market (or, in the case of any
Loan denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open).
     “Capital Lease Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases.
     “Capitalization” means, as at any date, the sum of (a) Net Debt on such
date, plus (b) Stockholders’ Equity on such date.
     “Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
     “Cash Equivalents” means all amounts other than cash that are included in
the “cash and cash equivalents” shown on the Borrower’s balance sheet prepared
in accordance with GAAP.

3



--------------------------------------------------------------------------------



 



     “Closing Date” means the date of the funding of the Loans in accordance
with Section 2.3, which date shall be no later than January 31, 2007.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Commitment” means, relative to any Lender, such Lender’s obligation to
make a Loan pursuant to Section 2.1.1.
     “Commitment Amount” means, on any date, €750,000,000, as such amount shall
be reduced from time to time pursuant to Section 2.2.
     “Commitment Fees” is defined in Section 3.3.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
     “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Effective Date” is defined in Section 5.1.
     “Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
     “Equivalent” (i) in Euros of Dollars on any date, means the quoted spot
rate at which the Administrative Agent’s principal office in London offers to
exchange Euros for Dollars in London prior to 11:00 A.M. (London time) on such
date and (ii) in Dollars of Euros on any date, means the quoted spot rate at
which the Administrative Agent’s principal office in London offers to exchange
Dollars for Euros in London prior to 11:00 A.M. (London time) on such date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.
     “EURIBO Rate” means, relative to any Interest Period for Loans denominated
in Euros, the rate per annum of the offered quotation for deposits in Euros for
delivery on the first day of such Interest Period and for the duration thereof
which appears on Telerate Page 248 at or about 11:00 a.m., Brussels time, two
Business Days before the commencement of such Interest Period, provided that:

4



--------------------------------------------------------------------------------



 



     (a) subject to Section 3.2.4, if no such offered quotation appears on
Telerate Page 248 at the relevant time, the EURIBO Rate shall be the rate per
annum certified by the Administrative Agent to be the average of the rates
quoted by the Reference Lenders as the rate at which each of the Reference
Lenders was (or would have been) offered deposits of Euros by prime banks in the
London interbank eurocurrency market in an amount approximately equal to the
amount of each such Reference Lender’s Loan for the relevant Borrowing and for a
period approximately equal to such Interest Period; and
     (b) for the purposes of determining the post-maturity rate of interest
under Section 3.2.2, the EURIBO Rate shall be determined by reference to
deposits on an overnight or call basis or for such other period or periods as
the Administrative Agent may determine after consultation with the Borrower and
the Lenders.
     “Euro” and “€”means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the EMU
legislation.
     “Event of Default” is defined in Section 8.1.
     “Existing Debt” means the obligations of the Borrower or its Subsidiaries
in connection with (i) the Loan Facility Agreement with respect to the vessel
CENTURY, dated November 29, 1993 between KfW and Blue Sapphire Marine Inc.,
(ii) the Loan Facility Agreement with respect to the vessel GALAXY, dated
November 29, 1993 between KfW and Esker Marine Shipping Inc, and (iii) the
Bareboat Charterparty with respect to the vessel BRILLIANCE OF THE SEAS dated
July 5, 2002 between Halifax Leasing (September) Limited and RCL (UK) LTD, and
the replacement, extension, renewal or amendment of the foregoing without
increase in the amount or change in any direct or contingent obligor of such
obligations.
     “Existing Group” means the following Persons: (a) A. Wilhelmsen AS., a
Norwegian corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.
     “Existing Principal Subsidiaries” means each Subsidiary of the Borrower
that is a Principal Subsidiary on the Effective Date.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fiscal Quarter” means any quarter of a Fiscal Year.
     “Fiscal Year” means any annual fiscal reporting period of the Borrower.

5



--------------------------------------------------------------------------------



 



     “Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter,
the ratio computed for the period of four consecutive Fiscal Quarters ending on
the close of such Fiscal Quarter of:
     (a) net cash from operating activities (determined in accordance with GAAP)
for such period, as shown in the Borrower’s consolidated statement of cash flow
for such period, to
     (b) the sum of:
     (i) dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
     (ii) scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “GAAP” is defined in Section 1.4.
     “Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
     “Hedging Instruments” means options, caps, floors, collars, swaps,
forwards, futures and any other agreements, options or instruments substantially
similar thereto or any series or combination thereof used to hedge interest,
foreign currency and commodity exposures.
     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
     “Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so

6



--------------------------------------------------------------------------------



 



secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; (f) Indebtedness of others guaranteed by such
Person; (g) obligations of such Person in respect of surety bonds and similar
obligations; and (h) Hedging Instruments.
     “Indemnified Liabilities” is defined in Section 11.4.
     “Indemnified Parties” is defined in Section 11.4.
     “Index Rate” means, in the case of Loans denominated in Euro, the EURIBO
Rate and, in the case of Loans denominated in Dollars, the LIBO Rate.
     “Interest Payment Date” means any date on which interest is payable with
respect to Loans pursuant to clause (c) of Section 3.2.3.
     “Interest Period” means, relative to any Loans, the period beginning on
(and including) the date on which such Loan is made or continued pursuant to
Section 2.3 or 2.4 and shall end on (but exclude) the day which numerically
corresponds to such date one, three, six or nine months thereafter or, if such
month has no numerically corresponding day, on the last Business Day of such
month, in either case as the Borrower may select in its relevant notice pursuant
to Section 2.3 or 2.4; provided that:
     (a) the Borrower shall not be permitted (i) to select Interest Periods to
be in effect at any one time which have expiration dates occurring on more than
15 different dates or (ii) except to the extent provided in Section 2.4, to have
outstanding more than six one-month Interest Periods with respect to any Loan in
any 12-month period (unless otherwise agreed to by the Required Lenders);
     (b) Interest Periods commencing on the same date for Loans comprising part
of the same Borrowing shall be of the same duration (without limiting the
ability of the Borrower to have more than one Borrowing on the same date); and
     (c) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding the first Business Day of such calendar month).
     “Interest Period Notice” means a certificate duly executed by an Authorized
Officer of the Borrower, substantially in the form of Exhibit C hereto.

7



--------------------------------------------------------------------------------



 



     “Investment” means, relative to any Person,
     (a) any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and
     (b) any ownership or similar interest held by such Person in any other
Person.
     “Lender Assignment Agreement” means a Lender Assignment Agreement
substantially in the form of Exhibit E.
     “Lenders” is defined in the preamble.
     “Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or Assumption Agreement or such other office of a Lender as
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the Loan of such Lender hereunder.
     “LIBO Rate” means, relative to any Interest Period for Loans denominated in
Dollars, the rate per annum of the offered quotation for deposits in Dollars for
delivery on the first day of such Interest Period and for the duration thereof
which appears on Telerate Page 3750 at or about 11:00 a.m. (London time) two
Business Days before the commencement of such Interest Period; provided that:
     (c) subject to Section 3.2.4, if no such offered quotation appears on
Telerate Page 3750 at the relevant time, the LIBO Rate shall be the rate per
annum certified by the Administrative Agent to be the average of the rates
quoted by the Reference Lenders as the rate at which each of the Reference
Lenders was (or would have been) offered deposits of Dollars by prime banks in
the London interbank eurocurrency market in an amount approximately equal to the
amount of each such Reference Lender’s Loan for the relevant Borrowing and for a
period approximately equal to such Interest Period; and
     (d) for the purposes of determining the post-maturity rate of interest
under Section 3.2.2, the LIBO Rate shall be determined by reference to deposits
on an overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Borrower and the
Lenders.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.
     “Loan” is defined in Section 2.1.1.
     “Loan Documents” means this Agreement and the Notes.

8



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its Principal
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents or (c) the ability of the Borrower
to perform its payment Obligations under the Loan Documents.
     “Material Litigation” is defined in Section 6.9.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Cash Proceeds” means, with respect to the incurrence or issuance of
any debt or the sale or issuance of any equity interests by the Borrower or any
of its Subsidiaries, the aggregate amount of cash received from time to time
(whether as initial consideration or through payment or disposition of deferred
consideration but only as and when received) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication) (a) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal and accounting fees, filing fees, finder’s fees and
other similar fees and commissions and expenses and (b) the amount of taxes
payable in connection with or as a result of such transaction.
     “Net Debt” means, at any time, the aggregate outstanding principal amount
of all debt (including, without limitation, the principal portion of all
capitalized leases) of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) less the sum of (without
duplication);
     (a) all cash on hand of the Borrower and its Subsidiaries; plus
     (b) all Cash Equivalents.
     “Net Debt to Capitalization Ratio” means, as at any date, the ratio of
(a) Net Debt on such date to (b) Capitalization on such date.
     “New Financings” means proceeds from:
     (a) borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and under the Credit
Agreement dated as of March 27, 2003, as amended, among the Borrower, the
lenders parties thereto and Citibank, N.A., as administrative agent; and
     (b) the issuance and sale of equity securities.
     “Note” means a promissory note of the Borrower payable to any Lender, in
the form of Exhibit A hereto (as such promissory note may be amended, endorsed
or otherwise modified from time to time), evidencing the aggregate Indebtedness
of the Borrower to such Lender resulting from the outstanding Loans made by such
Lender, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.
     “Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.

9



--------------------------------------------------------------------------------



 



     “Organic Document” means, relative to the Borrower, its certificate of
incorporation and its by-laws.
     “Overnight Rate” means the European overnight index average, being the
annual rate of the day-to-day euro interbank money market to be computed by the
European System of Central Lenders which is expected to be published on the
display designated a “Page 247” on Reuters (or such page or service as may
replace it for the purpose of displaying the annual rates of the day-to-day euro
interbank money market.
     “Participant” is defined in Section 11.11.2.
     “Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
being deemed to be a contributing sponsor under section 4069 of ERISA.
     “Percentage” means, relative to any Lender, the percentage set forth
opposite its signature hereto or as set forth in the applicable Lender
Assignment Agreement, as such percentage may be adjusted from time to time
pursuant to Section 4.8 or pursuant to Lender Assignment Agreement(s) executed
by such Lender and its Assignee Lender(s) and delivered pursuant to
Section 11.11.1.
     “Person” means any natural person, corporation, partnership, firm,
association, trust, government, governmental agency or any other entity, whether
acting in an individual, fiduciary or other capacity.
     “Prepayment Event” is defined in Section 9.1.
     “Principal Subsidiary” means any Subsidiary of the Borrower that owns a
Vessel.
     “Reference Lenders” means Citibank and JPMorgan Chase Bank, N.A. and
includes each replacement Reference Lender appointed by the Administrative Agent
pursuant to Section 3.2.4.
     “Required Lenders” means, at any time, Lenders that, in the aggregate, hold
more than 50% of the aggregate unpaid principal amount of the Loans or, if no
such principal amount is then outstanding, Lenders that in the aggregate have
more than 50% of the Commitments.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Senior Debt Rating” means, as of any date, (a) the implied senior debt
rating of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).
     “Stated Maturity Date” means the date that is 364 days after the Closing
Date.

10



--------------------------------------------------------------------------------



 



     “Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.
     “Subsidiary” means, with respect to any Person, any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
     “Taxes” is defined in Section 4.6.
     “Telerate Page 248” means the display designated as “Page 248” on the
Moneyline Telerate Service (or such other page as may replace Page 248 on that
service or such other service as may be nominated by the Banking Federation of
the European Union as the information vendor for the purpose of displaying
Banking Federation of the European Union Settlement Rates for deposits in Euro).
     “Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate Service (or such other page as may replace Page 3750 on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for deposits in Dollars).
     “United States” or “U.S.” means the United States of America, its fifty
States and the District of Columbia.
     “Vessel” means a passenger cruise vessel owned by the Borrower or one of
its Subsidiaries.
     “Voting Stock” means shares of capital stock of the Borrower of any class
or classes (however designated) that have by the terms thereof normal voting
power to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).
     SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note, Borrowing Request, notice and other communication delivered
from time to time in connection with this Agreement or the Notes.
     SECTION 1.3. Cross-References. Unless otherwise specified, references in
this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and,

11



--------------------------------------------------------------------------------



 



unless otherwise specified, references in any Article, Section or definition to
any clause are references to such clause of such Article, Section or definition.
     SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any Note shall be interpreted,
all accounting determinations and computations hereunder or thereunder
(including under Section 7.2.4) shall be made, and all financial statements
required to be delivered hereunder or thereunder shall be prepared, in
accordance with United States generally accepted accounting principles (“GAAP”)
consistently applied (or, if not consistently applied, accompanied by details of
the inconsistencies); provided that if, as a result of any change in GAAP or in
the interpretation thereof after the date of the financial statements referred
to in Section 6.6, there is a change in the manner of determining any of the
items referred to herein that are to be determined by reference to GAAP, and the
effect of such change would (in the reasonable opinion of the Borrower and the
Agents) be such as to affect the basis or efficacy of the covenants contained in
Section 7.2.4 in ascertaining the financial condition of the Borrower or the
consolidated financial condition of the Borrower and its Subsidiaries and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate such change occurring after the
date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
then such item shall for the purposes of such Sections of this Agreement
continue to be determined in accordance with GAAP relating thereto as GAAP were
applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
ARTICLE II
COMMITMENTS, BORROWING PROCEDURES AND NOTES
     SECTION 2.1. Commitments. On the terms and subject to the conditions of
this Agreement (including Article V), each Lender severally agrees to make a
Loan pursuant to the Commitments described in this Section 2.1.
          SECTION 2.1.1. Commitment of Each Lender. On the Closing Date, each
Lender will make a loan (relative to such Lender, its “Loan”) to the Borrower
equal to such Lender’s Percentage of the aggregate amount of the Borrowing
requested by the Borrower to be made on such day. The commitment of each Lender
described in this Section 2.1.1 is herein referred to as its “Commitment”. Any
amount of the Loans that are prepaid or repaid may not be reborrowed.
     SECTION 2.2. Reduction of Commitment Amount. The Commitment Amount is
subject to reduction from time to time pursuant to this Section 2.2.
          SECTION 2.2.1. Optional. The Borrower may, from time to time on any
Business Day occurring prior to the Closing Date, voluntarily reduce the
Commitment Amount; provided that all such reductions shall be made pro rata
among the Lenders and shall require at least three Business Days’ prior notice
to the Administrative Agent and be permanent, and any

12



--------------------------------------------------------------------------------



 



partial reduction of the Commitment Amount shall be in a minimum amount of
€10,000,000 and in a multiple of €1,000,000.
          SECTION 2.2.2. Mandatory. On and after the Closing Date, after giving
effect to the Borrowing made on such date, the Commitment Amount shall be zero.
     SECTION 2.3. Borrowing Procedure. By delivering a Borrowing Request to the
Administrative Agent on or before 11:00 a.m., New York time, on a Business Day,
the Borrower may irrevocably request, on not less than two Business Days’
notice, that a Borrowing be made in a minimum amount of €10,000,000 and a
multiple of €1,000,000 (or the Equivalent thereof in Dollars), or in the unused
amount of the Commitments. On the terms and subject to the conditions of this
Agreement, the Borrowing shall be made on the Business Day specified in such
Borrowing Request. On or before 11:00 a.m., New York time, on the Business Day
specified in the Borrowing Request, each Lender shall, without any set-off or
counterclaim, deposit with the Administrative Agent same day funds in an amount
equal to such Lender’s Percentage of the requested Borrowing. Such deposit will
be made to an account which the Administrative Agent shall specify from time to
time by notice to the Lenders. To the extent funds are so received from the
Lenders, the Administrative Agent shall, without any set-off or counterclaim,
make such funds available to the Borrower on the Business Day specified in the
Borrowing Request by wire transfer of same day funds to the accounts the
Borrower shall have specified in its Borrowing Request. No Lender’s obligation
to make a Loan shall be affected by any other Lender’s failure to make a Loan.
     SECTION 2.4. Election of Interest Periods. By delivering an Interest Period
Notice to the Administrative Agent on or before 11:00 a.m., New York time, on a
Business Day, the Borrower may from time to time irrevocably elect, on not less
than two Business Days’ notice that all, or any portion in an aggregate minimum
amount of €10,000,000 and a multiple of €1,000,000 (or the Equivalent thereof in
Dollars) (or the remaining amount of any Borrowing), of Loans included in any
Borrowing be continued as Loans with an Interest Period of one, three, six or
nine months duration; provided that each such continuation shall be pro rated
among the applicable outstanding Loans of all Lenders included in such
Borrowing. In the absence of delivery of an Interest Period Notice with respect
to any Loan at least two Business Days before the last day of the then current
Interest Period with respect thereto, such Loan shall, on such last day,
automatically be continued as a Loan with an Interest Period of one-month’s
duration.
     SECTION 2.5. Funding. Each Lender may, if it so elects, fulfill its
obligation to make or continue its Loan hereunder by causing one of its foreign
branches or Affiliates (or an international banking facility created by such
Lender) to make or maintain such Loan; provided that such Loan shall nonetheless
be deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such Loan shall nevertheless be to such Lender for the
account of such foreign branch, Affiliate or international banking facility.
     SECTION 2.6. Notes. Each Lender’s Loan under its Commitment shall be
evidenced by a Note payable to the order of such Lender in a maximum principal
amount equal to such Lender’s Percentage of the original Commitment Amount. The
Borrower hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Note (or on any
continuation of such grid), which notations, if made, shall

13



--------------------------------------------------------------------------------



 



evidence, inter alia, the date of, the outstanding principal of, and the
interest rate and Interest Period applicable to the Loan evidenced thereby,
provided that the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of the Borrower.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     SECTION 3.1. Repayments and Prepayments. (a) Optional. The Borrower may,
from time to time on any Business Day, make a voluntary prepayment, in whole or
in part, of the outstanding principal amount of the Loans; provided that
     (i) any such prepayment shall be made pro rata among all Loans included in
the same Borrowing;
     (ii) all such voluntary prepayments shall require at least two Business
Days’ prior written notice to the Administrative Agent; and
     (iii) all such voluntary partial prepayments shall be in an aggregate
minimum amount of €10,000,000 and a multiple of €1,000,000 (or the Equivalent
thereof in Dollars) (or the remaining amount of the Loans being prepaid); and
          (b) Mandatory. The Borrower shall
     (i) immediately upon any acceleration of the Stated Maturity Date of the
Loans pursuant to Section 8.2 or 8.3 or the mandatory repayment of the Loans
pursuant to Section 9.2, repay all Loans; and
     (ii) on the date and in the amount of the receipt by the Borrower or any of
its Subsidiaries of Net Cash Proceeds from (A) equity transactions in the
capital markets, (B) the incurrence or issuance of debt having a maturity of
more than 270 days in the capital markets or (C) the incurrence of debt in the
syndicated commercial bank market (other than, in the case of each of clauses
(B) and (C), in connection with (1) purchase money financing of a vessel or
other assets and (2) refinancing of any debt under any existing syndicated
credit facility), repay the Loans in an aggregate amount equal to the amount of
such Net Cash Proceeds. Any such repayment shall be applied pro rata among all
Loans in the same Borrowing.
Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.
     SECTION 3.2. Interest Provisions. Interest on the outstanding principal
amount of Loans shall accrue and be payable in accordance with this Section 3.2.
          SECTION 3.2.1. Rates. (a) the Borrower shall pay interest on the Loans
at a rate per annum during each Interest Period equal to the sum of the Index
Rate for such Interest Period plus the Applicable Margin.

14



--------------------------------------------------------------------------------



 



     (b) All Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Loan.
          SECTION 3.2.2. Post-Maturity Rates. After the date any principal
amount of any Loan is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on such
amounts for each day during the period of such default at a rate per annum
certified by the Administrative Agent to the Borrower (which certification shall
be conclusive in the absence of manifest error) to be equal to the sum of
(a) the rate of interest applicable to Loans at such time pursuant to
Section 3.2.1 above plus (c) 2% per annum.
          SECTION 3.2.3. Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:
     (a) on the Stated Maturity Date therefor;
     (b) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan (but only on the principal so paid or
prepaid);
     (c) on the last day of each applicable Interest Period (and, if such
Interest Period shall exceed three months, on each date occurring at three month
intervals after the commencement of such Interest Period; and
     (d) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any Note after the date such amount is due and payable (whether on
Stated Maturity Date, upon acceleration or otherwise) shall be payable upon
demand.
          SECTION 3.2.4. Interest Rate Determination; Replacement Reference
Lenders. Each Reference Lender agrees to furnish to the Administrative Agent
timely information for the purpose of determining the Index Rate in the event
that no offered quotation appears on Telerate Page 248 or Telerate Page 3750, as
applicable, and the Index Rate is to be determined by reference to quotations
supplied by the Reference Lenders. If any one or more of the Reference Lenders
shall fail to furnish in a timely manner such information to the Administrative
Agent for any such interest rate, the Administrative Agent shall determine such
interest rate on the basis of the information furnished by the remaining
Reference Lenders (provided, that, if all of the Reference Lenders other than
the Administrative Agent fail to supply the relevant quotations, the interest
rate will be fixed by reference only to the quotation obtained by the
Administrative Agent in its capacity as a Reference Lender). If a Reference
Lender ceases for any reason to be able and willing to act as such, the
Administrative Agent shall, at the direction of the Required Lenders and after
consultation with the Borrower and the Lenders, appoint a replacement for such
Reference Lender reasonably acceptable to the Borrower, and such replaced
Reference Lender shall cease to be a Reference Lender hereunder. The
Administrative Agent shall furnish

15



--------------------------------------------------------------------------------



 



to the Borrower and to the Lenders each determination of the Index Rate made by
reference to quotations of interest rates furnished by Reference Lenders.
     SECTION 3.3. Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fees”) on the average daily unused portion of the Commitment Amount,
for the period commencing on the Effective Date and continuing through the
Closing Date, as set forth in this Section 3.3.
          SECTION 3.3.1. Payment.
     (a) The Commitment Fees shall be payable by the Borrower in arrears on the
last day of each February, May, August and November (or if such day is not a
Business Day, the next succeeding Business Day), commencing with the first such
date following the Effective Date and ending on the Closing Date.
     (b) The Commitment Fees payable to the Lenders shall be payable by the
Borrower in an amount equal to the product of the Applicable Percentage for
Commitment Fees as set forth in Section 3.3.2, multiplied by the average daily
unused portion of the Commitment Amount, multiplied by the actual number of days
elapsed from the earlier of November 30, 2006 and the Effective Date to the
Closing Date, divided by 360. Each payment of Commitment Fee to the Lenders
shall be allocated by the Administrative Agent on the basis of each Lender’s
Percentage of the unused portion of the Commitment Amount for the actual number
of days elapsed.
          SECTION 3.3.2. Applicable Percentage. On the Closing Date (and subject
to adjustment as provided below), the Applicable Percentage shall be the
percentage per annum set forth below opposite the Senior Debt Rating on such
date provided by S&P and Moody’s:

          Senior Debt Rating   Applicable (S&P)   (Moody’s)   Percentage
BBB or higher
  Baa2 or higher   .080%
BBB-
  Baa3   .100%
BB+
  Ba1   .125%
BB
  Ba2   .150%
BB- or lower
  Ba3 or lower   .200%

provided that:
     (a) if at any time the Senior Debt Rating provided by Moody’s differs from
the Senior Debt Rating provided by S&P by one level, the Applicable Percentage
shall be the percentage per annum set forth opposite the higher of such two
Senior Debt Ratings;
     (b) if at any time the Senior Debt Rating provided by Moody’s differs from
the Senior Debt Rating provided by S&P by more than one level, the Applicable

16



--------------------------------------------------------------------------------



 



Percentage shall be the percentage per annum set forth opposite the rating one
level below the higher of such two Senior Debt Ratings;
     (c) if at any time a Senior Debt Rating is provided by one of but not both
Moody’s and S&P, the Applicable Percentage shall be determined by reference to
the Senior Debt Rating provided by the agency which gives such rating; and
     (d) if at any time no Senior Debt Rating is provided by Moody’s and no
Senior Debt Rating is provided by S&P, the Applicable Percentage shall be the
percentage per annum set forth opposite the Senior Debt Ratings of BB- or lower
and Ba3 or lower unless (i) within 21 days of being notified by the
Administrative Agent that both Moody’s and S&P have ceased to give a Senior Debt
Rating, the Borrower has obtained from at least one of such agencies a private
implied rating for its senior debt or (ii) having failed to obtain such private
rating within such 21-day period, the Borrower and the Lenders shall have agreed
within a further 15-day period (during which period the Borrower and the Agents
shall consult in good faith to find an alternative method of providing an
implied rating of the Borrower’s senior debt) on an alternative rating method,
which agreed alternative shall apply for the purposes of this Agreement.
ARTICLE IV
CERTAIN INDEX RATE AND OTHER PROVISIONS
     SECTION 4.1. Index Rate Lending Unlawful. If the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any central
bank or other governmental authority having jurisdiction over such Lender
asserts that it is unlawful, for such Lender to make, continue or maintain any
Loan bearing interest at a rate based on the Index Rate, the obligations of such
Lender to make, continue or maintain any Loans bearing interest at a rate based
on the Index Rate shall, upon notice thereof to the Borrower, the Administrative
Agent and each other Lender, forthwith be suspended until the circumstances
causing such suspension no longer exist, provided that such Lender’s obligation
to make, continue and maintain Loans hereunder shall be automatically converted
into an obligation to make, continue and maintain Loans bearing interest at a
rate to be negotiated between such Lender and the Borrower that is the
equivalent of the sum of the Index Rate for the relevant Interest Period plus
the Applicable Margin or, if such negotiated rate is not agreed upon by the
Borrower and such Lender within fifteen Business Days, a rate equal to the
Overnight Rate (in the case of Loans denominated in Euros) or the Federal Funds
Rate (in the case of Loans denominated in Dollars) from time to time in effect
plus the Applicable Margin.
     SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined that:
     (a) Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to the Reference Lenders in their relevant market; or

17



--------------------------------------------------------------------------------



 



     (b) by reason of circumstances affecting the Reference Lenders’ relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to Index Rate Loans,
then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement. If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen Business Days after the giving of such Determination Notice, the
interest rate to take effect at the end of the Interest Period current at the
date of the Determination Notice shall be equal to the sum of the Applicable
Margin plus the Overnight Rate (in the case of Loans denominated in Euros) or
the Federal Funds Rate (in the case of Loans denominated in Dollars) from time
to time in effect.
     SECTION 4.3. Increased Index Rate Loan Costs, etc. If a change in any
applicable treaty, law, regulation or regulatory requirement or in the
interpretation thereof or in its application to the Borrower, or if compliance
by any Lender with any applicable direction, request, requirement or guideline
(whether or not having the force of law) of any governmental or other authority
insofar as it may be changed or imposed after the date hereof, shall:
     (a) subject any Lender to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or
     (b) change the basis of taxation to any Lender (other than a change in
taxation on the overall net income of such Lender) of payments of principal or
interest or any other payment due or to become due pursuant to this Agreement;
or
     (c) impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the reserve costs described in Section 4.7) or other
banking or monetary controls or requirements which affect the manner in which a
Lender shall allocate its capital resources to its obligations hereunder or
require the making of any special deposits against or in respect of any assets
or liabilities of, deposits with or for the account of, or loans by, any Lender
(provided that such Lender shall, unless prohibited by law, allocate its capital
resources to its obligations hereunder in a manner which is consistent with its
present treatment of the allocation of its capital resources); or
     (d) impose on any Lender any other condition affecting its Loan,
and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making Loans or maintaining its Loan or any part thereof, (ii) to
reduce the amount of any payment received by such Lender or its effective return
hereunder or on its capital or (iii) to cause such Lender to make any payment or
to forego any return based on any amount received or receivable

18



--------------------------------------------------------------------------------



 



by such Lender hereunder, then and in any such case if such increase or
reduction in the opinion of such Lender materially affects the interests of such
Lender, (A) the Lender concerned shall (through the Administrative Agent) notify
the Borrower of the occurrence of such event and use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Lending Office if the making of such a designation would
avoid the effects of such law, regulation or regulatory requirement or any
change therein or in the interpretation thereof and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender and (B) the
Borrower shall forthwith upon demand pay to the Administrative Agent for the
account of such Lender such amount as is necessary to compensate such Lender for
such additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment. Such notice shall (i) describe in
reasonable detail the event leading to such additional cost, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is the
Lender’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender’s jurisdiction of organization or in the relevant
jurisdiction in which such Lender does business. Failure or delay on the part of
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.
     SECTION 4.4. Funding Losses. In the event any Lender shall incur any loss
or expense by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Loan as an Index Rate Loan as a result of:
     (a) any conversion or repayment or prepayment of the principal amount of
any Loans on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 3.1 or otherwise; or
     (b) any Loans not being made in accordance with the Borrowing Request
therefor due to the fault of the Borrower or as a result of any of the
conditions precedent set forth in Article V not being satisfied,
then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense. Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.

19



--------------------------------------------------------------------------------



 



     SECTION 4.5. Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority increases the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitment or the Loans made by such Lender is reduced to a level below that
which such Lender or such controlling Person would have achieved but for the
occurrence of any such change in circumstance, then, in any such case upon
notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return. Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender’s
standard method of calculating such amount, (v) certify that such request for
such additional amounts is consistent with its treatment of other borrowers that
are subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender does
business. In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable. Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not more
than six months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender’s intention to
claim compensation therefor.
     SECTION 4.6. Taxes. All payments by the Borrower of principal of, and
interest on, the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding franchise taxes and taxes imposed on or measured by any Lender’s net
income or receipts of such Lender and franchise taxes imposed in lieu of net
income taxes or receipts, by the jurisdiction under the laws of which such
Lender is organized or any political subdivision thereof or the jurisdiction of
such Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction (such non-excluded items being
called “Taxes”). In the event that any withholding or deduction from any payment
to be made by the Borrower

20



--------------------------------------------------------------------------------



 



hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Borrower will:
     (a) pay directly to the relevant authority the full amount required to be
so withheld or deducted;
     (b) promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and
     (c) pay to the Administrative Agent for the account of the Lenders such
additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required.
Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
such Lender hereunder or under the Notes, the Administrative Agent or such
Lender may pay such Taxes and the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
person would have received had not such Taxes been asserted.
     Any Person claiming any additional amounts payable pursuant to this
Section 4.6 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Person, be otherwise
disadvantageous to such Person.
     If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lenders, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental
withholding Taxes, interest or penalties or expenses that may become payable by
any Lender as a result of any such failure (so long as such amount did not
become payable as a result of the failure of such Lender to provide timely
notice to the Borrower of the assertion of a liability related to the payment of
Taxes). For purposes of this Section 4.6, a distribution hereunder by the
Administrative Agent or any Lender to or for the account of any Lender shall be
deemed a payment by the Borrower.
     If any Lender is entitled to any refund, credit, deduction or other
reduction in tax by reason of any payment made by the Borrower in respect of any
tax under this Section 4.6 or by reason of any payment made by the Borrower
pursuant to Section 4.3, such Lender shall use reasonable efforts to obtain such
refund, credit, deduction or other reduction and, promptly after receipt thereof
(and, in the case of any such credit, utilization thereof), will pay to the
Borrower such amount (plus any interest received by such Lender in connection
with such refund, credit, deduction or reduction) as is equal to the net
after-tax value to such Lender of such part of such

21



--------------------------------------------------------------------------------



 



refund, credit, deduction or reduction as such Lender reasonably determines is
allocable to such tax or such payment, less out-of-pocket expenses incurred by
such Lender, provided that no Lender shall be obligated to disclose to the
Borrower any information regarding its tax affairs or tax computations.
     Each Lender (and each Participant) that is organized under the laws of a
jurisdiction other than the United States agrees with the Borrower and the
Administrative Agent that it will (a) provide to the Administrative Agent and
the Borrower an appropriately executed copy of Internal Revenue Service Form
W-8ECI certifying that any payments made to or for the benefit of such Lender or
such Participant are effectively connected with a trade or business in the
United States (or, alternatively, Internal Revenue Service Form W-8BEN, but only
if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax withholding), or any successor form, on
or prior to the date hereof (or, in the case of any assignee Lender or
Participant, on or prior to the date of the relevant assignment or
participation), and (b) notify the Administrative Agent and the Borrower if the
certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects. For any period with respect
to which a Lender (or Participant) has failed to provide the Borrower with the
foregoing forms (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required hereunder) such Lender (or Participant) shall not
be entitled to the benefits of this Section 4.6 with respect to Taxes imposed by
reason of such failure.
     SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall pay to each Lender on the last
day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for each Loan for each day during
such Interest Period:
     (i) the principal amount of such Loan outstanding on such day; and
     (ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Loan for such
Interest Period as provided in this Agreement (less the Applicable Margin) and
the denominator of which is one minus any increase after the Effective Date in
the effective rate (expressed as a decimal) at which such reserve requirements
are imposed on such Lender minus (y) such numerator; and
     (iii) 1/360.
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

22



--------------------------------------------------------------------------------



 



     Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
     SECTION 4.8. Replacement Lenders, etc. If the Borrower shall be required to
make any payment to any Lender pursuant to Section 4.3, 4.4, 4.5, 4.6 or 4.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lender’s Commitment and such Lender’s right to receive any Commitment Fee
accruing after such termination and that portion of the Commitment Amount
represented by such Lender’s Commitment (whereupon the Percentages of each other
Lender shall automatically be adjusted to an amount equal to each such Lender’s
ratable share of the remaining Commitment Amount), (b) prepay the affected
portion of such Lender’s Loan in full, together with accrued interest thereon
through the date of such prepayment (provided that the Borrower shall not prepay
any such Lender pursuant to this clause (b) without replacing such Lender
pursuant to the following clause (c) until a 30-day period shall have elapsed
during which the Borrower and the Agents shall have attempted in good faith to
replace such Lender), and/or (c) replace such Lender with another bank
reasonably acceptable to the Agents, provided that (i) each such assignment
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement and (ii) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Assignee Lenders in an
aggregate amount at least equal to the outstanding aggregate principal amount of
the Loans owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement. Each Lender represents and warrants to the Borrower
that, as of the date of this Agreement (or, with respect to any Lender not a
party hereto on the date hereof, on the date that such Lender becomes a party
hereto), there is no existing treaty, law, regulation, regulatory requirement,
interpretation, directive, guideline, decision or request pursuant to which such
Lender would be entitled to request any payments under any of Sections 4.3, 4.4,
4.5, 4.6 and 4.7 to or for account of such Lender.
     SECTION 4.9. Payments, Computations, etc. (a) Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or the Notes
shall be made by the Borrower to the Administrative Agent for the pro rata
account of the Lenders entitled to receive such payment. All such payments
required to be made to the Administrative Agent shall be made, without setoff,
deduction or counterclaim, not later than 11:00 a.m., New York time, on the date
due, in same day or immediately available funds through the New York Clearing
House Interbank Payments System (or such other funds as may be customary for the
settlement of international banking transactions in Dollars), to such account as
the Administrative Agent shall specify from time to time by notice to the
Borrower. Funds received after that time shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in the immediately preceding
sentence, deemed

23



--------------------------------------------------------------------------------



 



received) remit in same day funds to each Lender its share, if any, of such
payments received by the Administrative Agent for the account of such Lender
without any setoff, deduction or counterclaim. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days. Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall (except as otherwise required by clause (c) of the definition of the term
“Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.
     SECTION 4.10. Sharing of Payments. If any Lender shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Sections 4.3, 4.4, 4.5, 4.6 and 4.7) in excess of its pro rata share of payments
then or therewith obtained by all Lenders, such Lender shall purchase from the
other Lenders such participations in Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.9) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.
     SECTION 4.11. Setoff. Upon the occurrence and during the continuance of a
Default or Prepayment Event, each Lender and each of its Affiliates shall have,
to the extent permitted by applicable law, the right to appropriate and apply to
the payment of the Obligations then due and owing to it any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter
maintained with such Lender or such Affiliate; provided that any such
appropriation and application shall be subject to the provisions of
Section 4.10. Each Lender (for itself and on behalf of its Affiliates) agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender or its Affiliates; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff under
applicable law or otherwise) which such Lender and its Affiliates may have.

24



--------------------------------------------------------------------------------



 



     SECTION 4.12. Use of Proceeds. The Borrower shall apply the proceeds of
each Borrowing in accordance with the third recital; without limiting the
foregoing, no proceeds of any Loan will be used to acquire any equity security
of a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.
ARTICLE V
CONDITIONS TO BORROWING
     SECTION 5.1. Effectiveness. The obligations of the Lenders to fund the
initial Borrowing shall be effective on and as of the first date (the “Effective
Date”) on which each of the conditions precedent set forth in this Section 5.1
shall have been satisfied.
          SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have
received from the Borrower:
     (a) a certificate, dated the Effective Date, of its Secretary or Assistant
Secretary as to the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
and as to the truth and completeness of the attached:
     (x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
     (y) Organic Documents of the Borrower,
and upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of the Borrower canceling or
amending such prior certificate; and
     (b) a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Borrower.
          SECTION 5.1.2. Delivery of Notes. The Administrative Agent shall have
received, for the account of the respective Lenders, the Notes duly executed and
delivered by the Borrower.
          SECTION 5.1.3. Opinions of Counsel. The Administrative Agent shall
have received opinions, dated the Effective Date and addressed to the Agents and
each Lender, from:
     (a) Bradley Stein, Esq., counsel to the Borrower, substantially in the form
of Exhibit D-1 hereto;
     (b) Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as
to Liberian Law and New York Law, substantially in the form of Exhibit D-2
hereto; and

25



--------------------------------------------------------------------------------



 



     (c) Shearman & Sterling LLP, counsel to the Administrative Agent,
substantially in the form of Exhibit F hereto.
          SECTION 5.1.4. Financial Statements. The Administrative Agent shall
have received the following:
     (a) the projected unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as at December 31, 2006, and the related unaudited consolidated
statements of operations and cash flows of the Borrower and its Subsidiaries, in
each case giving pro forma effect to the Acquisition as of the Closing Date; and
     (b) the audited consolidated balance sheet of Pullmantur, S.A. and its
Subsidiaries as at October 31, 2005, and the related consolidated statements of
operations and cash flows of the of Pullmantur, S.A. and its Subsidiaries, in
each case prepared in accordance with Spanish generally accepted accounting
principles.
          SECTION 5.1.5. Closing Fees, Expenses, etc. The Administrative Agent
shall have received for its own account, or for the account of each Lender, as
the case may be, all fees that the Borrower shall have agreed in writing to pay
to the Administrative Agent (whether for its own account or for account of any
of the Lenders) and all invoiced expenses of the Administrative Agent (including
the agreed fees and expenses of counsel to the Administrative Agent) on or prior
to the Effective Date.
     SECTION 5.2. The Loans. The obligation of each Lender to fund any Loan on
the Closing Date shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 5.2.
          SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both
before and after giving effect to such Borrowing the following statements shall
be true and correct:
     (a) the representations and warranties set forth in Article VI (excluding,
however, those contained in Sections 6.10 and 6.13) shall be true and correct
with the same effect as if then made; and
     (b) no Default and no Prepayment Event and no event which (with notice or
lapse of time or both) would become a Prepayment Event shall have then occurred
and be continuing.
          SECTION 5.2.2. Borrowing Request. The Administrative Agent shall have
received a Borrowing Request for such Borrowing. Each of the delivery of a
Borrowing Request and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing (both immediately before and after giving effect to
such Borrowing and the application of the proceeds thereof) the statements made
in Section 5.2.1 are true and correct.
          SECTION 5.2.3. Acquisition. All of the conditions precedent to the
consummation of the Acquisition (other than the payment of the proceeds of the
Loans) shall have been satisfied or waived, provided that no condition shall
have been waived in a manner

26



--------------------------------------------------------------------------------



 



that is materially adverse to the interests of the Lenders (it being understood
that any postponement of the consummation of the Acquisition would be materially
adverse to the interests of the Lenders).
     SECTION 5.3. The Borrowing. For purposes of determining compliance with the
conditions specified in Section 5.1, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Administrative Agent shall promptly notify the Lenders of
the occurrence of the Effective Date.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders and the Administrative Agent to enter into this
Agreement and to make Loans hereunder, the Borrower represents and warrants to
the Administrative Agent and each Lender as set forth in this Article VI as of
the Effective Date and, except with respect to the representations and
warranties in Section 6.10 and 6.13, as of the date of the Borrowing.
     SECTION 6.1. Organization, etc. The Borrower and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.
     SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not:
     (a) contravene the Borrower’s Organic Documents;
     (b) contravene any law or governmental regulation of any Applicable
Jurisdiction;
     (c) contravene any court decree or order binding on the Borrower or any of
its property;
     (d) contravene any contractual restriction binding on the Borrower or any
of its property; or

27



--------------------------------------------------------------------------------



 



     (e) result in, or require the creation or imposition of, any Lien on any of
the Borrower’s properties.
     SECTION 6.3. Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document (except for authorizations or approvals not required to be obtained on
or prior to the Effective Date that have been obtained or actions not required
to be taken on or prior to the Effective Date that have been taken). Each of the
Borrower and each Principal Subsidiary holds all governmental licenses, permits
and other approvals required to conduct its business as conducted by it on the
Effective Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.
     SECTION 6.4. Compliance with Environmental Laws. The Borrower and each
Principal Subsidiary is in compliance with all applicable Environmental Laws,
except to the extent that the failure to so comply would not have a Material
Adverse Effect.
     SECTION 6.5. Validity, etc. This Agreement constitutes, and the Notes will,
on the due execution and delivery thereof, constitute, the legal, valid and
binding obligations of the Borrower enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles.
     SECTION 6.6. Financial Information. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2005, and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender, have been prepared in accordance with GAAP, and present fairly
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries as at December 31, 2005 and the results of their operations
for the Fiscal Year then ended. Since December 31, 2005 there has been no
material adverse change in the business, operations or financial condition of
the Borrower and its Principal Subsidiaries taken as a whole.
     SECTION 6.7. No Defaults under Material Agreements. Neither the Borrower
nor any Principal Subsidiary is in default (a) under any material agreement by
which it is bound or (b) in respect of any financial commitment or actual or
contingent obligation (including obligations under guarantees), except, in each
case, to the extent that such default would not have a Material Adverse Effect.
     SECTION 6.8. No Default, Event of Default or Prepayment Event. No Default,
Event of Default or Prepayment Event has occurred and is continuing.
     SECTION 6.9. Litigation. There is no action, suit, litigation,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Principal Subsidiary, that (i) except as
set forth in filings made by the Borrower with the Securities and Exchange
Commission in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and

28



--------------------------------------------------------------------------------



 



the Principal Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.
     SECTION 6.10. Vessels. Each Vessel is
     (a) legally and beneficially owned by the Borrower or a Principal
Subsidiary,
     (b) registered in the name of the Borrower or such Principal Subsidiary
under the flag identified in Item 6.10(b) of the Disclosure Schedule,
     (c) classed as required by Section 7.1.4(b),
     (d) free of all recorded Liens, other than Liens permitted by
Section 7.2.3,
     (e) insured against loss or damage in compliance with Section 7.1.5, and
     (f) chartered exclusively to or operated exclusively by the Borrower or one
of the Borrower’s wholly-owned Subsidiaries, except as otherwise permitted
pursuant to Section 7.1.4.
     SECTION 6.11. Subsidiaries. The Borrower has no Subsidiaries on the
Effective Date, except those Subsidiaries which are identified in Item 6.11 of
the Disclosure Schedule. All Existing Principal Subsidiaries are designated with
an asterisk in Item 6.11 of the Disclosure Schedule. All Existing Principal
Subsidiaries are direct or indirect wholly-owned Subsidiaries of the Borrower,
except to the extent any such Existing Principal Subsidiary or an interest
therein has been sold in accordance with clause (b) of Section 7.2.7 or such
Existing Principal Subsidiary no longer owns a Vessel.
     SECTION 6.12. Obligations rank pari passu. The Obligations rank at least
pari passu in right of payment and in all other respects with all other
unsecured unsubordinated Indebtedness of the Borrower.
     SECTION 6.13. Withholding, etc. As of the Effective Date, no payment to be
made by the Borrower under any Loan Document is subject to any withholding or
like tax imposed by any Applicable Jurisdiction.
     SECTION 6.14. No Filing, etc. Required. No filing, recording or
registration and no payment of any stamp, registration or similar tax is
necessary under the laws of any Applicable Jurisdiction to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or the Notes (except for filings, recordings, registrations or
payments not required to be made on or prior to the Closing Date that have been
made).
     SECTION 6.15. No Immunity. The Borrower is subject to civil and commercial
law with respect to the Obligations. Neither the Borrower nor any of its
properties or revenues is entitled to any right of immunity in any Applicable
Jurisdiction from suit, court jurisdiction, judgment, attachment (whether before
or after judgment), set-off or execution of a judgment or from any other legal
process or remedy relating to the Obligations (to the extent such suit, court

29



--------------------------------------------------------------------------------



 



jurisdiction,judgment, attachment, set-off, execution, legal process or remedy
would otherwise be permitted or exist).
     SECTION 6.16. Pension Plans. To the extent that, at any time after the
Effective Date, there are any Pension Plans, no steps will have been taken to
terminate any Pension Plan, and no contribution failure will have occurred with
respect to any Pension Plan, in each case which could (a) give rise to a Lien
under section 302(f) of ERISA and (b) result in the incurrence by the Borrower
or any member of the Controlled Group of any material liability, fine or
penalty.
     SECTION 6.17. Investment Company Act. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
     SECTION 6.18. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
     SECTION 6.19. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections that have been furnished to the Administrative Agent and the Lenders
in writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller in connection with the negotiation of this
Agreement have been or will be prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized). All financial and
other information furnished to the Administrative Agent and the Lenders in
writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller after the date of this Agreement shall have
been prepared by the Borrower in good faith.
ARTICLE VII
COVENANTS
     SECTION 7.1. Affirmative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid in full, the Borrower will perform the
obligations set forth in this Section 7.1.
          SECTION 7.1.1. Financial Information, Reports, Notices, etc. The
Borrower will furnish, or will cause to be furnished, to the Administrative
Agent (with sufficient copies for distribution to each Lender) the following
financial statements, reports, notices and information:

30



--------------------------------------------------------------------------------



 



     (a) as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
copy of the Borrower’s report on Form 10-Q (or any successor form) as filed by
the Borrower with the Securities and Exchange Commission for such Fiscal
Quarter, containing unaudited consolidated financial statements of the Borrower
for such Fiscal Quarter (including a balance sheet and profit and loss
statement) prepared in accordance with GAAP, subject to normal year-end audit
adjustments;
     (b) as soon as available and in any event within 120 days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form
10-K (or any successor form) as filed by the Borrower with the Securities and
Exchange Commission for such Fiscal Year, containing audited consolidated
financial statements of the Borrower for such Fiscal Year prepared in accordance
with GAAP (including a balance sheet and profit and loss statement) and audited
by PricewaterhouseCoopers LLC or another firm of independent public accountants
of similar standing;
     (c) together with each of the statements delivered pursuant to the
foregoing clause (a) or (b), a certificate, executed by the chief financial
officer, the treasurer or the corporate controller of the Borrower, showing, as
of the last day of the relevant Fiscal Quarter or Fiscal Year compliance with
the covenants set forth in Section 7.2.4 (in reasonable detail and with
appropriate calculations and computations in all respects reasonably
satisfactory to the Administrative Agent);
     (d) as soon as possible after the occurrence of a Default or Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or Prepayment Event (as the case may be) and the action
which the Borrower has taken and proposes to take with respect thereto;
     (e) as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;
     (f) as soon as the Borrower becomes aware thereof, notice of any event
which, in its reasonable opinion, would be expected to materially adversely
affect its business, operations or financial condition;
     (g) promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to all holders of each security issued by the Borrower,
and all registration statements which the Borrower or any of its Subsidiaries
files with the Securities and Exchange Commission or any national securities
exchange; and
     (h) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries, as any
Lender through the Administrative Agent may from time to time reasonably
request.
          SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain
(or cause to be obtained) all such governmental licenses, authorizations,
consents, permits and approvals as may be required for (a) the Borrower to
perform its obligations under this

31



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents and (b) except to the extent that failure
to obtain (or cause to be obtained) such governmental licenses, authorizations,
consents, permits and approvals would not be expected to have a Material Adverse
Effect, the operation of each Vessel in compliance with all applicable laws.
          SECTION 7.1.3. Compliance with Laws, etc. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
applicable laws, rules, regulations and orders, except (other than as described
in clause (a) below) to the extent that the failure to so comply would not have
a Material Adverse Effect, which compliance shall in any case include (but not
be limited to):
     (a) in the case of each of the Borrower and the Principal Subsidiaries, the
maintenance and preservation of its corporate existence (subject to the
provisions of Section 7.2.6);
     (b) in the case of the Borrower, maintenance of its qualification as a
foreign corporation in the State of Florida;
     (c) the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent being diligently contested in good faith by appropriate
proceedings; and
     (d) compliance with all applicable Environmental Laws.
          SECTION 7.1.4. Vessels. The Borrower will (or will cause the
applicable Principal Subsidiary to):
     (a) cause each Vessel to be chartered exclusively to or operated
exclusively by the Borrower or one of the Borrower’s wholly-owned Subsidiaries,
provided that the Borrower or such Subsidiary may charter out (i) any Vessels
representing not more than 25% of the berths of all Vessels to entities other
than the Borrower and the Borrower’s wholly-owned Subsidiaries and (ii) any
Vessel for a time charter not to exceed one year in duration; and
     (b) cause each Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.
     SECTION 7.1.5. Insurance. The Borrower will, or will cause one or more of
its Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender) at
reasonable intervals a certificate of a senior officer of the Borrower setting
forth the nature and extent of all insurance maintained by the Borrower and the
Subsidiaries and certifying as to compliance with this Section.

32



--------------------------------------------------------------------------------



 



          SECTION 7.1.6. Books and Records. The Borrower will, and will cause
each of its Principal Subsidiaries to, keep books and records that accurately
reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender or any of their respective representatives,
at reasonable times and intervals, to visit each of its offices, to discuss its
financial matters with its officers and to examine any of its books or other
corporate records.
     SECTION 7.2. Negative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 7.2.
          SECTION 7.2.1. Business Activities. The Borrower will not, and will
not permit any of its Subsidiaries to, engage in any business activity other
than those engaged in by the Borrower and its Subsidiaries on the date hereof
and other business activities reasonably related thereto.
          SECTION 7.2.2. Indebtedness. The Borrower will not permit any of the
Existing Principal Subsidiaries to create, incur, assume or suffer to exist or
otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:
     (a) Indebtedness secured by Liens of the type described in Section 7.2.3;
and
     (b) Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of Borrower.
          SECTION 7.2.3. Liens. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its property, revenues or assets, whether now owned or hereafter
acquired, except:
     (a) Liens on the vessels CENTURY, GALAXY and BRILLIANCE OF THE SEAS
existing as of the Effective Date and securing the Existing Debt (and any Lien
on CENTURY, GALAXY or BRILLIANCE OF THE SEAS securing any refinancing of the
Existing Debt, so long as such Vessel was subject to a Lien securing the
Indebtedness being refinanced immediately prior to such refinancing);
     (b) Liens on assets (including, without limitation, shares of capital stock
of corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

33



--------------------------------------------------------------------------------



 



     (c) in addition to other Liens permitted under this Section 7.2.3, Liens
securing Indebtedness in an aggregate principal amount at any one time
outstanding not exceeding the greater of (determined at the time of creation of
such Lien) (x) 3.5% of the total assets of the Borrower and its Subsidiaries
taken as a whole as determined in accordance with GAAP as at the last day of the
most recent ended Fiscal Quarter or (y) $225,000,000, provided that, with
respect to each such item of Indebtedness, the fair market value of the assets
subject to Liens securing such Indebtedness (determined at the time of the
creation of such Lien) shall not exceed two times the aggregate principal amount
of such Indebtedness (and for purposes of this clause (c), the fair market value
of any assets shall be determined by (i) in the case of any Vessel, by an
Approved Appraiser selected by the Borrower and (ii) in the case of any other
assets, by an officer of the Borrower or by the board of directors of the
Borrower);
     (d) Liens on assets acquired after the Effective Date by the Borrower or
any of its Subsidiaries (other than by (x) any Subsidiary that is an Existing
Principal Subsidiary or (y) any other Principal Subsidiary which, at any time,
owns a Vessel free of any mortgage Lien) so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
of such Liens existed on such assets before the time of its acquisition and was
not created by the Borrower or any of its Subsidiaries in anticipation thereof;
     (e) Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;
     (f) Liens securing Government-related Obligations;
     (g) Liens for taxes, assessments or other governmental charges or levies
not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings;
     (h) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;
     (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;
     (j) Liens for current crew’s wages and salvage;
     (k) Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings; and

34



--------------------------------------------------------------------------------



 



     (l) Liens on Vessels that:
     (i) secure obligations covered (or reasonably expected to be covered) by
insurance;
     (ii) were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
     (iii) were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings.
     SECTION 7.2.4. Financial Condition. The Borrower will not permit:
     (a) Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter,
to be greater than 0.625 to 1.
     (b) Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last
day of any Fiscal Quarter.
     (c) Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on
January 1, 2006 and ending on the last day of the Fiscal Quarter most recently
ended (treated for these purposes as a single accounting period, but in any
event excluding any Fiscal Quarters for which the Borrower and its Subsidiaries
have a consolidated net loss).
          SECTION 7.2.5. Investments. The Borrower will not permit any of the
Principal Subsidiaries to make, incur, assume or suffer to exist any Investment
in any other Person other than the Borrower or any directly or indirectly wholly
owned Subsidiary of the Borrower.
          SECTION 7.2.6. Consolidation, Merger, etc. The Borrower will not, and
will not permit any of its Subsidiaries to, liquidate or dissolve, consolidate
with, or merge into or with, any other corporation, or purchase or otherwise
acquire all or substantially all of the assets of any Person except:
     (a) any such Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary; and
     (b) so long as no Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the

35



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries may purchase or otherwise acquire all or
substantially all of the assets of any Person, in each case so long as:
     (i) after giving effect thereto, the Stockholders’ Equity of the Borrower
and its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
     (ii) in the case of a merger involving the Borrower where the Borrower is
not the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents.
          SECTION 7.2.7. Asset Dispositions, etc. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, transfer, contribute or
otherwise convey, or grant options, warrants or other rights with respect to,
any material asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
     (a) sales of assets (including, without limitation, Vessels) so long as:
     (i) the aggregate net book value of all such assets sold during each
12-month period commencing on the Effective Date, and each anniversary of the
Effective Date, does not exceed an amount equal to the greater of (x) 7.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$250,000,000, provided however, that in no event shall the aggregate net book
value of fixed assets disposed over the life of the Agreement (determined as of
the date of any such sale) exceed 25% of Stockholders’ Equity as at the end of
the most recently completed fiscal quarter; and
     (ii) the Borrower or Subsidiary selling such asset receives consideration
therefor at least equal to the fair market value thereof (as determined in good
faith by (x) in the case of any Vessel, the board of directors of the Borrower
and (y) in the case of any other asset, an officer of the Borrower or its board
of directors);
     (b) sales of capital stock of any Principal Subsidiary of the Borrower so
long as a sale of all of the assets of such Subsidiary would be permitted under
the foregoing clause (a);
     (c) sales of capital stock of any Subsidiary other than a Principal
Subsidiary; and
     (d) sales of other assets in the ordinary course of business.
          SECTION 7.2.8. Transactions with Affiliates. The Borrower will not,
and will not permit any of the Principal Subsidiaries to, enter into, or cause,
suffer or permit to exist any arrangement or contract with any of its Affiliates
(other than arrangements or contracts among the Borrower and its wholly-owned
Subsidiaries) unless such arrangement or contract is on an arms’-length basis,
provided that, to the extent that the aggregate fair value of the goods
furnished or to be furnished or the services performed or to be performed under
all such contracts

36



--------------------------------------------------------------------------------



 



or arrangements in any one Fiscal Year does not exceed $25,000,000, such
contracts or arrangements shall not be subject to this Section 7.2.8.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
          SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default
in the payment when due of any principal of or interest on any Loan, any
Commitment Fee or the agency fee provided for in Section 10.8, provided that, in
the case of any default in the payment of any interest on any Loan or of any
Commitment Fee, such default shall continue unremedied for a period of at least
two Business Days after notice thereof shall have been given to the Borrower by
any Lender; and provided further that, in the case of any default in the payment
of such agency fee, such default shall continue unremedied for a period of at
least ten days after notice thereof shall have been given to the Borrower by the
Administrative Agent.
          SECTION 8.1.2. Breach of Warranty. Any representation or warranty of
the Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made in any
material respect.
          SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4) and such default shall continue unremedied
for a period of five days after notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender (or, if (a) such default is
capable of being remedied within 30 days (commencing on the first day following
such five-day period) and (b) the Borrower is actively seeking to remedy the
same during such period, such default shall continue unremedied for at least
35 days after such notice to the Borrower).
          SECTION 8.1.4. Default on Other Indebtedness. The Borrower or any of
its Principal Subsidiaries shall fail to pay any Indebtedness that is
outstanding in a principal amount of at least $50,000,000 (or the equivalent in
other currencies) in the aggregate (but excluding Indebtedness hereunder) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity; or any such Indebtedness shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the scheduled
maturity

37



--------------------------------------------------------------------------------



 



thereof. For purposes of determining Indebtedness for any Hedging Instrument,
the principal amount of the obligations under any such instrument at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or any Principal Subsidiary would be required to pay if such
instrument were terminated at such time.
          SECTION 8.1.5. Pension Plans. Any of the following events shall occur
with respect to any Pension Plan:
     (a) the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000; or
     (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA
and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 15 days (commencing on the first day of such five-Business-Day
period) and (b) the Borrower is actively seeking to remedy the same during such
period, such default shall continue unremedied for at least 15 days).
          SECTION 8.1.6. Bankruptcy, Insolvency, etc. The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
     (a) generally fail to pay, or admit in writing its inability to pay, its
debts as they become due;
     (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;
     (c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within
30 days, provided that the Borrower hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any
relevant proceeding during such 30-day period to preserve, protect and defend
their respective rights under the Loan Documents;
     (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the

38



--------------------------------------------------------------------------------



 



entry of an order for relief or shall remain for 30 days undismissed, provided
that the Borrower hereby expressly authorizes the Administrative Agent and each
Lender to appear in any court conducting any such case or proceeding during such
30-day period to preserve, protect and defend their respective rights under the
Loan Documents; or
     (e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.
          SECTION 8.1.7. Ownership of Principal Subsidiaries. Except as a result
of a disposition permitted pursuant to clauses (a) or (b) of Section 7.2.7, the
Borrower shall cease to own beneficially and of record all of the capital stock
of each Existing Principal Subsidiary.
     SECTION 8.2. Action if Bankruptcy. If any Event of Default described in
clauses (b) through (d) of Section 8.1.6 shall occur with respect to the
Borrower, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations shall automatically be and become immediately due and payable,
without notice or demand.
     SECTION 8.3. Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (b) through (d) of
Section 8.1.6 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
of the outstanding principal amount of the Loans and other Obligations to be due
and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Loans and other Obligations
shall be and become immediately due and payable, without further notice, demand
or presentment, and/or, as the case may be, the Commitments shall terminate.
ARTICLE IX
PREPAYMENT EVENTS
     SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.
          SECTION 9.1.1. Change in Ownership. Any Person other than a member of
the Existing Group (a “New Shareholder”) shall acquire (whether through legal or
beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 30% of the Voting Stock and:
     (a) the members of the Existing Group have (whether through legal or
beneficial ownership of capital stock, by contract or otherwise) in the
aggregate, directly or indirectly, effective control over fewer shares of Voting
Stock than does such New Shareholder; and
     (b) the members of the Existing Group do not collectively have (whether
through legal or beneficial ownership of capital stock, by contract or
otherwise) the right to elect, or to designate for election, at least a majority
of the Board of Directors of the Borrower.

39



--------------------------------------------------------------------------------



 



          SECTION 9.1.2. Change in Board. During any period of 24 consecutive
months, a majority of the Board of Directors of the Borrower shall no longer be
composed of individuals:
     (a) who were members of said Board on the first day of such period; or
     (b) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board who were members of said Board on
the first day of such period; or
     (c) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board referred to in the foregoing
clauses (a) and (b).
          SECTION 9.1.3. Unenforceability. Any Loan Document shall cease to be
the legally valid, binding and enforceable obligation of the Borrower (in each
case, other than with respect to provisions of any Loan Document (i) identified
as unenforceable in the form of the opinion of the Borrower’s counsel set forth
as Exhibit D or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by any Lender.
          SECTION 9.1.4. Approvals. Any material license, consent,
authorization, registration or approval at any time necessary to enable the
Borrower or any Principal Subsidiary to conduct its business shall be revoked,
withdrawn or otherwise cease to be in full force and effect, unless the same
would not have a Material Adverse Effect.
          SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 7.2.4.
          SECTION 9.1.6. Judgments. Any judgment or order for the payment of
money in excess of $50,000,000 shall be rendered against the Borrower or any of
the Principal Subsidiaries by a court of competent jurisdiction and the Borrower
or such Principal Subsidiary shall have failed to satisfy such judgment and
either:
     (a) enforcement proceedings in respect of any material assets of the
Borrower or such Principal Subsidiary shall have been commenced by any creditor
upon such judgment or order and shall not have been stayed or enjoined within
five Business Days after the commencement of such enforcement proceedings; or
     (b) there shall be any period of 10 consecutive Business Days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect.
          SECTION 9.1.7. Condemnation, etc. Any Vessel or Vessels shall be
condemned or otherwise taken under color of law and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.

40



--------------------------------------------------------------------------------



 



          SECTION 9.1.8. Arrest. Any Vessel or Vessels shall be arrested and the
same shall continue unremedied for at least 20 days, unless such arrest would
not have a Material Adverse Effect.
     SECTION 9.2. Mandatory Prepayment. If any Prepayment Event shall occur and
be continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Loans and
all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of each Loan and all accrued and unpaid interest thereon and
all other Obligations) and (b) terminate the Commitments (if not theretofore
terminated).
ARTICLE X
THE AGENTS
     SECTION 10.1. Actions. Each Lender hereby appoints Citibank, and insofar as
the other Agents have duties under this Agreement, each other Agent, as its
agent under and for purposes of this Agreement, the Notes and each other Loan
Document. Each Lender authorizes the Administrative Agent to act on behalf of
such Lender under this Agreement, the Notes and each other Loan Document and, in
the absence of other written instructions from the Required Lenders received
from time to time by the Administrative Agent (with respect to which the
Administrative Agent agrees that it will comply, except as otherwise provided in
this Section or as otherwise advised by counsel), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof and thereof, together with such powers
as may be reasonably incidental thereto. Each Lender hereby indemnifies (which
indemnity shall survive any termination of this Agreement) the Administrative
Agent, pro rata according to such Lender’s Percentage, from and against any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) that be incurred by or
asserted or awarded against, the Administrative Agent in any way relating to or
arising out of this Agreement, the Notes and any other Loan Document or any
action taken or omitted by the Administrative Agent under this Agreement, the
Notes or any other Loan Document; provided that no Lender shall be liable for
the payment of any portion of such claims, damages, losses, liabilities and
expenses which have resulted from the Administrative Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any such
indemnified costs, this Section applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party. The Administrative Agent shall not be required to take any action
hereunder, under the Notes or under any other Loan Document, or to prosecute or
defend any suit in respect of this Agreement, the Notes or any other Loan
Document, unless it is expressly required to do so under this Agreement or is
indemnified hereunder to its satisfaction. If any indemnity in favor of the

41



--------------------------------------------------------------------------------



 



Administrative Agent shall be or become, in the Administrative Agent’s
reasonable determination, inadequate, the Administrative Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.
     SECTION 10.2. Funding Reliance, etc. Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 5:00
p.m., New York time, on the day prior to the Borrowing that such Lender will not
make available the amount which would constitute its Percentage of such
Borrowing on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrower to the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to Loans comprising the Borrowing.
     SECTION 10.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, the Administrative Agent (i) may treat the payee of any Note a the
holder thereof until the Administrative Agent receives and accepts a Lender
Assignment Agreement entered into by the Lender that is the payee of such Note,
as assignor, and an Assignee Lender as provided in Section 11.11.1; (ii) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it and in accordance
with the advice of such counsel, accountants or experts; (iii) makes no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, warranties or representations (whether written or oral) made in
or in connection with this Agreement; (iv) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or Prepayment Event or to inspect the
property (including the books and records) of the Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by action upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or parties.
     SECTION 10.4. Successor. Any Agent may resign as such at any time upon at
least 30 days’ prior notice to the Borrower and all Lenders, provided that any
such resignation shall not become effective until a successor Agent for such
resigning Agent has been appointed as provided in this Section 10.4 and such
successor Agent has accepted such appointment (provided that no successor Agent
shall be appointed for any Agent, other than the Administrative Agent, if after
giving effect to such Agent’s resignation there would still be two Agents). If
any Agent at

42



--------------------------------------------------------------------------------



 



any time shall resign, the Required Lenders shall, subject to the immediately
preceding proviso and subject to the consent of the Borrower (such consent not
to be unreasonably withheld), appoint another Lender as a successor to such
Agent which shall thereupon become such Agent’s successor hereunder (provided
that, in the case of a resignation of the Administrative Agent, the Required
Lenders shall, subject to the consent of the Borrower unless an Event or Default
or a Prepayment Event shall have occurred and be continuing (such consent not to
be unreasonably withheld) offer to each of the other Agents in turn, in the
order of their respective Commitments (or, if the Commitments have been
terminated, the outstanding principal amount of their respective Loans), the
right to become successor Administrative Agent). If no successor Agent for any
resigning Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the resigning Agent’s
giving notice of resignation, then the resigning Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be one of the Lenders or, in the
case of a resigning Administrative Agent, a commercial banking institution
having a combined capital and surplus of at least $500,000,000 (or the
equivalent in other currencies), subject, in each case, to the consent of the
Borrower (such consent not to be unreasonably withheld). Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall be entitled to receive from the
resigning Administrative Agent such documents of transfer and assignment as such
successor Administrative Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the resigning Administrative Agent, and the resigning Administrative Agent shall
be discharged from its duties and obligations under this Agreement. After any
resigning Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of:
     (a) this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and
     (b) Section 11.3 and Section 11.4 shall continue to inure to its benefit.
If a Lender acting as an Agent assigns its Loans to one of its Affiliates, such
Agent may, subject to the consent of the Borrower (such consent not to be
unreasonably withheld) assign its rights and obligations as Agent to such
Affiliate.
     SECTION 10.5. Loans by the Agents. Each Agent shall have the same rights
and powers with respect to (x) the Loans made by it or any of its Affiliates,
and (y) the Note(s) held by it or any of its Affiliates as any other Lender and
may exercise the same as if it were not an Agent. Each Agent and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
such Agent were not an Agent hereunder and without any duty to account therefor
to the Lenders. No Agent shall have any duty to disclose information obtained or
received by it or any of its Affiliates relating to the Borrower or its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as an Agent.
     SECTION 10.6. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent, each other Agent and each other
Lender, and based on such Lender’s review of the financial information of the
Borrower, this Agreement, the other Loan Documents (the terms and provisions of
which being satisfactory to such Lender) and such other

43



--------------------------------------------------------------------------------



 



documents, information and investigations as such Lender has deemed appropriate,
made its own credit decision to extend its Commitment. Each Lender also
acknowledges that it will, independently of the Administrative Agent, each other
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.
     SECTION 10.7. Copies, etc. The Administrative Agent shall give prompt
notice to each Lender of each notice or request required or permitted to be
given to the Administrative Agent by the Borrower pursuant to the terms of this
Agreement (unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement.
     SECTION 10.8. Agency Fee. The Borrower agrees to pay to the Administrative
Agent for its own account an annual agency fee in an amount, and at such times,
heretofore agreed to in writing between the Borrower and the Administrative
Agent.
     SECTION 10.9. Other Agents. Each Lender hereby acknowledges that neither
the syndication agent nor any other Lender designated as any “Agent” (other than
the Administrative Agent) on the signature pages or cover page hereof has any
liability hereunder other than in its capacity as a Lender.
ARTICLE XI
MISCELLANEOUS PROVISIONS
     SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement
may from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Borrower and the
Required Lenders; provided that no such amendment, modification or waiver which
would:
     (a) modify any requirement hereunder that any particular action be taken by
all the Lenders or by the Required Lenders shall be effective unless consented
to by each Lender;
     (b) modify this Section 11.1 or change the definition of “Required Lenders”
shall be made without the consent of each Lender;
     (c) increase the Commitment of any Lender, reduce any fees described in
Article III payable to any Lender or extend any date fixed for payment owing to
any Lender shall be made without the consent of such Lender;
     (d) extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Loan (or reduce the
principal amount of or rate of interest on any Loan) owed to any Lender shall be
made without the consent of such Lender; or

44



--------------------------------------------------------------------------------



 



     (e) affect adversely the interests, rights or obligations of the
Administrative Agent in its capacity as such shall be made without consent of
the Administrative Agent.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Administrative Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.
     SECTION 11.2. Notices. (a) All notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by facsimile and addressed, delivered or transmitted to such party at
its address, or facsimile number set forth below its signature hereto or set
forth in the Lender Assignment Agreement or at such other address, or facsimile
number as may be designated by such party in a notice to the other parties;
provided that notices, information, documents and other materials that the
Borrower is required to deliver hereunder may be delivered to the Administrative
Agent and the Lenders as specified in Section 11.2(b). Any notice, if mailed and
properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received.
     (b) So long as Citibank is the Administrative Agent, the Borrower may
provide to the Administrative Agent all information, documents and other
materials that it furnishes to the Administrative Agent hereunder or any other
Loan Document (and any guaranties, security agreements and other agreements
relating thereto), including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing Borrowing or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due
hereunder or any other Loan Document prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of the
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@ssmb.com; provided that any Communication requested pursuant to
Section 7.1.1(h) shall be in a format acceptable to the Borrower and the
Administrative Agent.
          (1) The Borrower agrees that the Administrative Agent may make such
items included in the Communications as the Borrower may specifically agree
available to the Lenders by posting such notices, at the option of the Borrower,
on Intralinks or e-Disclosure, the Administrative Agent’s internet delivery
system that is part of SSB Direct, Global Fixed Income’s primary web portal (the
“Platform”). Although the primary web portal is secured with a dual firewall and
a User ID/Password Authorization System and the Platform is secured

45



--------------------------------------------------------------------------------



 



through a single user per deal authorization method whereby each user may access
the Platform only on a deal-by-deal basis, the Borrower acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
          (2) The Administrative Agent agrees that the receipt of Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of such Communications to the Administrative Agent
for purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).
     (c) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of this Agreement. Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) of such Lender’s e-mail
address to which a Notice may be sent by electronic transmission on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.
     (d) Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”)), that it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
     SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with the preparation, execution and delivery
of, and any amendments, waivers, consents, supplements or other modifications
to, this Agreement or any other Loan Document. The Borrower further agrees to
pay, and to save the Administrative Agent and the Lenders harmless from all
liability for, any stamp, recording, documentary or other similar taxes which
may be payable in connection with the execution or delivery of this Agreement
and the other Loan Documents or the borrowings hereunder, or the issuance of the
Notes or any other Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent and each Lender upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Administrative Agent or such Lender in connection with (x) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations.

46



--------------------------------------------------------------------------------



 



     SECTION 11.4. Indemnification. In consideration of the execution and
delivery of this Agreement by each Lender and the extension of the Commitments,
the Borrower hereby indemnifies and holds harmless the Administrative Agent,
each Lender and each of their respective Affiliates and their respective
officers, advisors, directors and employees (collectively, the “Indemnified
Parties”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and disbursements of
counsel), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party (including, without limitation, in connection with
any investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the Notes or the transactions contemplated hereby or
thereby or any actual or proposed use of the proceeds of the Loans
(collectively, the “Indemnified Liabilities”), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto. Each Indemnified
Party shall (a) furnish the Borrower with prompt notice of any action, suit or
other claim covered by this Section 11.4, (b) not agree to any settlement or
compromise of any such action, suit or claim without the Borrower’s prior
consent, (c) shall cooperate fully in the Borrower’s defense of any such action,
suit or other claim (provided, that the Borrower shall reimburse such
Indemnified Party for its reasonable out-of-pocket expenses incurred pursuant
hereto) and (d) at the Borrower’s request, permit the Borrower to assume control
of the defense of any such claim, other than regulatory, supervisory or similar
investigations, provided that (i) the Borrower acknowledges in writing its
obligations to indemnify the Indemnified Party in accordance with the terms
herein in connection with such claims, (ii) the Borrower shall keep the
Indemnified Party fully informed with respect to the conduct of the defense of
such claim, (iii) the Borrower shall consult in good faith with the Indemnified
Party (from time to time and before taking any material decision) about the
conduct of the defense of such claim, (iv) the Borrower shall conduct the
defense of such claim properly and diligently taking into account its own
interests and those of the Indemnified Party, (v) the Borrower shall employ
counsel reasonably acceptable to the Indemnified Party and at the Borrower’s
expense, and (vi) the Borrower shall not enter into a settlement with respect to
such claim unless either (A) such settlement involves only the payment of a
monetary sum, does not include any performance by or an admission of liability
or responsibility on the part of the Indemnified Party, and contains a provision
unconditionally releasing the Indemnified Party and each other indemnified party
from, and holding all such persons harmless, against, all liability in respect
of claims by any releasing party or (B) the Indemnified Party provides written
consent to such settlement (such consent not to be unreasonably withheld or
delayed). Notwithstanding the Borrower’s election to assume the defense of such
action, the Indemnified Party shall have the right to employ separate counsel
and to participate in the defense of such action and the Borrower shall bear the
fees, costs and expenses of such separate counsel if (1) the use of counsel
chosen by the Borrower to represent the Indemnified Party would present such
counsel with an actual or potential conflict of interest, (2) the actual or
potential defendants in, or targets of, any such action include both the
Borrower and the Indemnified Party, and the Indemnified

47



--------------------------------------------------------------------------------



 



Party shall have concluded that there may be legal defenses available to it
which are different from or additional to those available to the Borrower and
determined that it is necessary to employ separate counsel in order to pursue
such defenses (in which case the Borrower shall not have the right to assume the
defense of such action on the Indemnified Party’s behalf), (3) the Borrower
shall not have employed counsel reasonably acceptable to the Indemnified Party
to represent the Indemnified Party within a reasonable time after notice of the
institution of such action, or (4) the Borrower authorizes the Indemnified Party
to employ separate counsel at the Borrower’s expense. The Borrower acknowledges
that none of the Indemnified Parties shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to the Borrower or any of its security
holders or creditors for or in connection with the transactions contemplated
hereby, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct.
In no event, however, shall any Indemnified Party be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings). If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
     SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 4.7, 11.3 and 11.4, and the obligations of the Lenders under
Section 10.1, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations and the termination of all Commitments. The
representations and warranties made by the Borrower in this Agreement shall
survive the execution and delivery of this Agreement.
     SECTION 11.6. Severability. Any provision of this Agreement or the Notes
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
     SECTION 11.7. Headings. The various headings of this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
     SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original and all of which shall constitute together but
one and the same agreement. This Agreement shall become effective when
counterparts hereof executed on behalf of the Borrower and each Lender (or
notice thereof satisfactory to the Administrative Agent and the Borrower) shall
have been received by the Administrative Agent and the Borrower (or, in the case
of any Lender, receipt of signature pages transmitted by facsimile) and notice
thereof shall have been given by the Administrative Agent to the Borrower and
each Lender.
     SECTION 11.9. Governing Law. THIS AGREEMENT AND THE NOTES SHALL EACH BE
DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE GOVERNED BY, THE LAWS OF THE
STATE OF NEW YORK.

48



--------------------------------------------------------------------------------



 



     SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that:
     (a) except to the extent permitted under Section 7.2.6, the Borrower may
not assign or transfer its rights or obligations hereunder without the prior
written consent of the Administrative Agent and all Lenders; and
     (b) the rights of sale, assignment and transfer of the Lenders are subject
to Section 11.11.
     SECTION 11.11. Sale and Transfer of Loans and Note; Participations in Loans
and Note. Each Lender may assign, or sell participations in, its Loans and
Commitment to one or more other Persons in accordance with this Section 11.11.
          SECTION 11.11.1. Assignments. Any Lender,
          (i) with the written consents of the Borrower and the Administrative
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Administrative
Agent, on or before the fifth Business Day after receipt by the Borrower of such
Lender’s request for consent, stating, in reasonable detail, the reasons why the
Borrower proposes to withhold such consent) may at any time assign and delegate
to one or more commercial banks or other financial institutions;
          (ii) with notice to the Borrower and the Administrative Agent, but
without the consent of the Borrower or the Administrative Agent, may assign and
delegate (A) to any Lender, (B) to any of its Affiliates or (C) following the
occurrence and during the continuance of an Event of Default or a Prepayment
Event; and
          (iii) may (without notice to the Borrower, the Administrative Agent or
any other Lender and without payment of any fee) assign and pledge all or any
portion of its Loans and Note to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the F.R.S. Board and any Operating Circular issued
by such Federal Reserve Bank;
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s total Loans and
Commitment (which assignment and delegation shall be of a constant, and not a
varying, percentage of all the assigning Lender’s Loans and Commitment) in a
minimum aggregate amount of €25,000,000 (or the Equivalent thereof in Dollars)
(or, if less, all of such Lender’s Loans and Commitment); provided that the
Borrower and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned and delegated to an Assignee Lender until:
  (a) written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender,

49



--------------------------------------------------------------------------------



 



shall have been given to the Borrower and the Administrative Agent by such
Lender and such Assignee Lender;
     (b) Such Assignee Lender shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and
     (c) the processing fees described below shall have been paid.
From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. In no event shall the Borrower
be required to pay to any Assignee Lender at the time of the relevant assignment
any amount under Sections 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the
amount which it would have been required to pay had no such assignment been
made. Within five Business Days after its receipt of notice that the
Administrative Agent has received an executed Lender Assignment Agreement, the
Borrower shall execute and deliver to the Administrative Agent (for delivery to
the relevant Assignee Lender) a new Note evidencing such Assignee Lender’s
assigned Loans and Commitment and, if the assignor Lender has retained Loans and
a Commitment hereunder, a replacement Note in the principal amount of the Loans
and Commitment retained by the assignor Lender hereunder (such Note to be in
exchange for, but not in payment of, that Note then held by such assignor
Lender). Each such Note shall be dated the date of the predecessor Note. The
assignor Lender shall mark the predecessor Note “exchanged” and deliver it to
the Borrower concurrently with the delivery by the Borrower of the new Note(s).
Such assignor Lender or such Assignee Lender must also pay a processing fee to
the Administrative Agent upon delivery of any Lender Assignment Agreement in the
amount of $2,000 (and shall also reimburse the Administrative Agent for any
reasonable out-of-pocket costs, including reasonable attorneys’ fees and
expenses, incurred in connection with the assignment).
          SECTION 11.11.2. Participations. Any Lender may at any time sell to
one or more commercial banks or other financial institutions (each of such
commercial banks and other financial institutions being herein called a
“Participant”) participating interests in any of its Loans, its Commitment, or
other interests of such Lender hereunder; provided that:
     (a) no participation contemplated in this Section 11.11 shall relieve such
Lender from its Commitment or its other obligations hereunder;
     (b) such Lender shall remain solely responsible for the performance of its
Commitment and such other obligations;

50



--------------------------------------------------------------------------------



 



     (c) the Borrower and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;
     (d) no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clause (b) or (c) of
Section 11.1; and
     (e) the Borrower shall not be required to pay any amount under
Sections 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it
would have been required to pay had no participating interest been sold.
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6 and clause (h) of 7.1.1, shall be considered a
Lender.
     SECTION 11.12. Other Transactions. Nothing contained herein shall preclude
the Administrative Agent or any Lender from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.
     SECTION 11.13. Forum Selection and Consent to Jurisdiction. THE BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND IRREVOCABLY
AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO BE BOUND BY ANY FINAL
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE BORROWER
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION. TO THE EXTENT THAT
THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OF FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,

51



--------------------------------------------------------------------------------



 



ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     SECTION 11.14. Process Agent. If at any time the Borrower ceases to have a
place of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish to the Administrative Agent evidence that
such agent shall have accepted such appointment for a period of time ending no
earlier than one year after the Stated Maturity Date.
     SECTION 11.15. Judgment. (a) If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Euros or Dollars
into another currency, the parties hereto agree, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Euros or Dollars, as the case may be, with such other currency at
Citibank’s principal office in London at 11:00 A.M. (London time) on the second
Business Day preceding that on which final judgment is given.
     (b) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

52



--------------------------------------------------------------------------------



 



     SECTION 11.16. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

                  ROYAL CARIBBEAN CRUISES LTD.
 
           
 
  By:   /s/ Thomas P. Martin               
 
      Title:   Senior Vice President & Treasurer
 
                Address: 1050 Caribbean Way
 
          Miami, Florida 33132
 
          Facsimile No.: (305) 539-0562
 
          Attention: Treasurer
 
          With a copy to: General Counsel
 
                CITICORP NORTH AMERICA, INC.,
     as Administrative Agent
 
           
 
  By:   /s/ Anish Shah              
 
      Title:   Vice President

53



--------------------------------------------------------------------------------



 



                      Commitment/Percentage   Lenders:
 
                    €187,500,000     25 %   CITICORP NORTH AMERICA, INC.,
as Lender
 
                   
 
          By:   /s/ Anish Shah                       
 
              Title:   Vice President
 
                                Address:     388 Greenwich Street, 23rd Floor
 
                  New York, New York 10013
 
                  Facsimile No.: (212) 816-5429
 
                  Attention: Charles Delamater
 
                    €187,500,000     25 %   GOLDMAN SACHS CREDIT PARTNERS, L.P.,
as Lender
 
                   
 
          By:   /s/ Bruce Mendelsohn                       
 
              Title:   Authorized Signatory 
 
                                Address:
 
                    €187,500,000     25 %   JPMORGAN CHASE BANK, N.A.,
as Lender
 
                   
 
          By:   /s/ Donald S. Shokrian                       
 
              Title:   Managing Director 
 
                                Address:     1111 Fannin Street, 10th Floor
 
                  Houston, TX 77002
 
                  Facsimile No.: (713) 750-2378
 
                    €187,500,000     25 %   MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender
 
                   
 
          By:   /s/ Daniel Twenge                       
 
              Title:   Vice President 
 
                                Address: 1585 Broadway, 2nd Floor
                 New York, New York 10036

54



--------------------------------------------------------------------------------



 



SCHEDULE I
DISCLOSURE SCHEDULE
Updated October 31, 2006
Item 6.10 (b): Vessels

          Vessel   Owner   Flag
Sovereign of the Seas
  Sovereign of the Seas Shipping Inc.   Bahamian
Empress of the Seas
  Nordic Empress Shipping Inc.   Bahamian
Monarch of the Seas
  Monarch of the Seas Inc.   Bahamian
Majesty of the Seas
  Majesty of the Seas Inc.   Bahamian
Grandeur of the Seas
  Grandeur of the Seas Inc.   Bahamian
Rhapsody of the Seas
  Rhapsody of the Seas Inc.   Bahamian
Enchantment of the Seas
  Enchantment of the Seas Inc.   Bahamian
Vision of the Seas
  Vision of the Seas Inc.   Bahamian
Voyager of the Seas
  Voyager of the Seas Inc.   Bahamian
Island Star (formerly known as Horizon)
  Fantasia Cruising Inc.   Bahamian
Zenith
  Zenith Shipping Corporation   Bahamian
Century
  Blue Sapphire Marine Inc.   Bahamian
Galaxy
  Esker Marine Shipping Inc.   Bahamian
Mariner of the Seas
  Mariner of the Seas Inc.   Bahamian
Mercury
  Seabrook Maritime Inc.   Bahamian
Millennium
  Millennium Inc.   Bahamian
Explorer of the Seas
  Explorer of the Seas Inc.   Bahamian
Infinity
  Infinity Inc.   Bahamian
Radiance of the Seas
  Radiance of the Seas Inc.   Bahamian
Summit
  Summit Inc.   Bahamian
Adventure of the Seas
  Adventure of the Seas Inc.   Bahamian
Navigator of the Seas
  Navigator of the Seas Inc.   Bahamian
Constellation
  Constellation Inc.   Bahamian
Serenade of the Seas
  Serenade of the Seas Inc.   Bahamian
Jewel of the Seas
  Jewel of the Seas Inc.   Bahamian
Xpedition
  Islas Galapagos Turismo y
Vapores CA   Ecuador

 



--------------------------------------------------------------------------------



 



         
Legend of the Seas
  Legend of the Seas Inc.   Bahamian
Splendour of the Seas
  Splendour of the Seas Inc.   Bahamian
Freedom of the Seas
  Freedom of the Seas Inc.   Bahamian

Item 6.11: Subsidiaries

          Jurisdiction of Name of the Subsidiary   Organization
Jewel of the Seas Inc. *
  Liberia
Sovereign of the Seas Shipping Inc.*
  Liberia
Viking Serenade Inc.
  Liberia
Nordic Empress Shipping Inc.*
  Liberia
Majesty of the Seas Inc.*
  Liberia
Monarch of the Seas Inc.*
  Liberia
Admiral Management Inc.
  Liberia
GG Operations Inc.
  Delaware
Island for Science Inc.
  Indiana
Labadee Investments Ltd.
  Cayman Islands
Societe Labadee Nord, S.A.
  Haiti
Royal Caribbean Cruise Line A/S
  Norway
Royal Caribbean Merchandise Inc.
  Florida
Eastern Steamship Lines Inc.
  Liberia
Grandeur of the Seas Inc.*
  Liberia
Enchantment of the Seas Inc.*
  Liberia
Rhapsody of the Seas Inc.*
  Liberia
Vision of the Seas Inc. *
  Liberia
Voyager of the Seas Inc.*
  Liberia
Explorer of the Seas Inc.*
  Liberia
Royal Celebrity Tours Inc.
  Delaware
White Sand Inc.
  Liberia
Radiance of the Seas Inc.*
  Liberia
Adventure of the Seas Inc. *
  Liberia
RCL (UK) Ltd.
  U.K.
Navigator of the Seas Inc. *
  Liberia
Northwest Adventures Inc.
  Delaware
Serenade of the Seas Inc. *
  Liberia

 



--------------------------------------------------------------------------------



 



     
Royal Beverage Cruise Sales LLC
  Delaware
Mariner of the Seas Inc. *
  Liberia
Beverage Cruise Sales LLC
  Texas
Celebrity Cruise Lines Inc.
  Cayman Islands
Celebrity Cruises Holdings Inc.
  Liberia
Cruise Mar Shipping Holdings Ltd.
  Liberia
Seabrook Maritime Inc. *
  Liberia
Esker Marine Shipping Inc. *
  Liberia
Blue Sapphire Marine Inc. *
  Liberia
Fantasia Cruising Inc. *
  Liberia
Cruise Mar Investment Inc.
  Liberia
 
  British Virgin
Universal Cruise Holdings Ltd.
  Islands
Celebrity Cruises Inc.
  Liberia
Fourth Transoceanic Shipping Co. Ltd.
  Liberia
Zenith Shipping Corporation *
  Liberia
Millennium Inc.*
  Liberia
Infinity Inc.*
  Liberia
Summit Inc.*
  Liberia
Constellation Inc. *
  Liberia
Fifth Transoceanic Shipping Company Ltd.
  Liberia
Serenity Management Inc.
  Liberia
Galapagos Cruises Inc.
  Liberia
Islas Galapagos Turismo y Vapores C.A. *
  Ecuador
Cape Liberty Cruise Port LLC
  Delaware
Legend of the Seas Inc. *
  Liberia
Splendour of the Seas Inc. *
  Liberia
Harmony Investments (Global) Limited
  U.K.
Tenth Avenue Holdings, S.A. de C.V.
  Mexico
The Scholar Ship Program LLC
  Delaware
Royal Caribbean Cruises Espana S.L.
  Spain
Puerto de Cruceros y Marina de las Islas de la Bahia, S.A. de CV.
  Honduras

 



--------------------------------------------------------------------------------



 



     
Freedom of the Seas Inc. *
  Liberia
RCL Holdings Cooperatiet U.A. **
  The Netherlands
Royal Caribbean Holdings de Espana S.L. **
  Spain

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

      $                                                                ,
                    

     FOR VALUE RECEIVED, the undersigned, Royal Caribbean Cruises Ltd., a
Liberian corporation (the “Borrower”), promises to pay to the order of
                                                             (the “Lender”) on
                    , 2007 the principal sum of
                                                              DOLLARS
($                    ) or, if less, the aggregate unpaid principal amount of
the Loan made by the Lender pursuant to that certain Credit Agreement, dated as
of                     , 2006 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the “Credit
Agreement”), among the Borrower, Citicorp North America, Inc., as Administrative
Agent, and the various financial institutions (including the Lender) as are, or
shall from time to time become, parties thereto.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America in same day or immediately available funds to the account designated
by the Administrative Agent pursuant to the Credit Agreement.
     This Note is a Note referred to in, and evidences Indebtedness incurred
under, the Credit Agreement, to which reference is made for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Note and on which such Indebtedness may be declared to be immediately due and
payable. Unless otherwise defined, terms used herein have the meanings provided
in the Credit Agreement.
     The Loan made by the Lender to the Borrower under the Credit Agreement and
all payments of principal hereof by the Borrower to the Lender shall be recorded
by the Lender and endorsed on the Schedule attached hereto; provided that the
failure by the Lender to set forth such Loan, payments and other information on
such Schedule shall not in any manner affect the obligation of the Borrower to
repay such Loan in accordance with the terms thereof.

A-1



--------------------------------------------------------------------------------



 



     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor. THIS NOTE
HAS BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  ROYAL CARIBBEAN CRUISES LTD.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

A-2



--------------------------------------------------------------------------------



 



SCHEDULE TO EXHIBIT A
LOAN AND PRINCIPAL PAYMENTS

                                      Amount of   Unpaid             Amount of  
Interest   Principal   Principal       Notation Date   Loan Made   Period  
Repaid   Balance   Total   Made By                                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                             

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
BORROWING REQUEST
Citicorp North America, Inc.
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
ROYAL CARIBBEAN CRUISES LTD.
Gentlemen and Ladies:
     This Borrowing Request is delivered to you pursuant to Section 2.3 of the
Credit Agreement, dated as of                     , 2006 (together with all
amendments, if any, from time to time made thereto, the “Credit Agreement”),
among Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”),
certain financial institutions, and Citicorp North America, Inc., as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
     The Borrower hereby requests that a Borrowing be made in the aggregate
principal amount of $                     on                     , 2006 having
an Interest Period of                      months.
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Loan requested hereby
constitute a representation and warranty by the Borrower that, on the date of
such Loan (before and after giving effect thereto and to the application of the
proceeds therefrom), all statements set forth in Section 5.2.1 are true and
correct in all material respects.
     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify the Administrative Agent.
Except to the extent, if any, that prior to the time of the Borrowing requested
hereby the Administrative Agent shall receive written notice to the contrary
from the Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Borrowing as if then made.
     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

B-1



--------------------------------------------------------------------------------



 



                  Amount to be   Person to be Paid   Name, Address, etc.
Transferred   Name   Account No.   of Transferee Lender
$                                        
                             
 
                             
 
          Attention:    
 
               
 
               
$                                        
                             
 
                             
 
          Attention:    
 
               
 
               
Balance of such proceeds
  The Borrower                          
 
                             
 
          Attention:    
 
               

     The Borrower has caused this Borrowing Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this ___ day of                     , 2006.

            ROYAL CARIBBEAN CRUISES LTD.
      By:           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
INTEREST PERIOD NOTICE
Citibank, N.A.
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
ROYAL CARIBBEAN CRUISES LTD.
Gentlemen and Ladies:
     This Interest Period Notice is delivered to you pursuant to Section 2.4 of
the Credit Agreement, dated as of                     , 2006 (together with all
amendments, if any, from time to time made thereto, the “Credit Agreement”),
among Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”),
certain financial institutions and Citicorp North America, Inc., as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
The Borrower hereby requests that on                                         ,
200     ,
     (1) $                     of the presently outstanding principal amount of
the Loans originally made on                     , 200___[and
$                     of the presently outstanding principal amount of the Loans
originally made on                     , 200_],
     (2) be continued as Loans having an Interest Period of                     
months.
     The Borrower has caused this Interest Period Notice to be executed and
delivered by its Authorized officer this                      day of
                    , 200     .

            ROYAL CARIBBEAN CRUISES LTD.
      By:           Title:           

C-1



--------------------------------------------------------------------------------



 



         

EXHIBIT D-1
[Form of Opinion of Counsel to the Borrower]
                    , 2006
To the Lenders party to the
  Credit Agreement referred to
  below and to Citicorp North America, Inc.,
  as Administrative Agent
Gentlemen:
     I am the General Counsel of Royal Caribbean Cruises Ltd. (“RCCL”) and have
acted in that capacity in connection with the Credit Agreement dated as of
                    , 2006 (the “Credit Agreement”) between RCCL, the Lenders
referred to therein and Citicorp North America, Inc., as Administrative Agent.
     In connection with the opinions expressed herein, I have examined originals
or copies certified or otherwise identified to my satisfaction of such
agreements, documents, certificates, and other statements of such governmental
officials and corporate officers and other representatives of the corporations
referred to herein and other papers as I have deemed relevant and necessary as a
basis for such opinions. In making such examinations I have assumed the
genuineness of all signatures and the conformity with the originals of all
documents submitted to me as copies. As to facts material to my opinion, I have
relied on the representations, warranties and statements made in or pursuant to
the Credit Agreement and the other documents referred to herein and upon
certificates of public officials and certificates and other written or oral
statements of officers and other representatives of the corporations named
herein.
     Unless otherwise defined herein, the capitalized terms used herein shall
have the meanings assigned to them in the Credit Agreement.
     Based on the foregoing and subject to the qualifications and exceptions
expressed herein, it is my opinion that:
     (i) no registration or other official action in the State of Florida is
required in order to render the Credit Agreement or the Notes enforceable
against RCCL;
     (ii) to the extent that their respective incomes are excludable from United
States Income Taxation pursuant to Section 883 of the Internal Revenue Code,
none of RCCL and its Principal Subsidiaries is, or under current law will be,
taxable on its income under the Revenue Code of the State of Florida. In
addition, RCCL is not required, as a matter of the law of the State of Florida,
to withhold income tax with respect to any interest or principal payments it is
or may be required to make under the Credit Agreement or the Notes;

D-1-1



--------------------------------------------------------------------------------



 



     (iii) To the best of my knowledge, the execution, delivery and performance
by RCCL of the Credit Agreement and the Notes, and the consummation of the
transactions contemplated thereby do not contravene any contractual or legal
restriction contained in any indentures, loan or credit agreements, leases,
guarantees, mortgages, security agreements, bonds, notes and other agreements or
instruments, or any orders, writs, judgments, awards, injunctions and decrees,
that affect or purport to affect RCCL’s right to borrow money or RCCL’s
obligations under the Credit Agreement or any of the Notes; and
     (iv) To the best of my knowledge, there are no pending or overtly
threatened actions or proceedings against RCCL or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby or
that are likely to have a materially adverse effect upon the financial condition
or operations of RCCL or any of its Subsidiaries.
The opinions expressed above are subject to the following further
qualifications: (i) the effect on the enforceability of the Credit Agreement or
any of the Notes or insolvency, bankruptcy, moratorium, or reorganization laws
or other similar laws affecting generally the enforcement of creditors’ rights,
(ii) general equity principles, (iii) the possibility that certain provisions of
the agreements may not be specifically enforceable, (iv) no opinion is expressed
herein as to the choice of law provisions contained in the Credit Agreement or
any of the Notes, (v) no opinion is expressed herein as to the necessity of any
of the Lenders to be qualified to do business in the State of Florida or to make
any filings in connection therewith and (vi) no opinion is expressed herein as
to laws other than the laws of the State of Florida.
     This opinion is solely for the benefit of the Lenders and the
Administrative Agent and is not to be relied on by any other person.
Very truly yours,

D-1-2



--------------------------------------------------------------------------------



 



EXHIBIT D-2
[Form of Opinion of Liberian and New York Counsel to the Borrower]
                    , 2006
To the Lenders party to the
  Credit Agreement referred to
  below and to Citicorp North America, Inc.,
  as Administrative Agent
Dear Sirs:
We have acted as legal counsel on matters of Liberian law and New York law to
Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), in
connection with (a) a Credit Agreement dated as of                     , 2006
(the “Credit Agreement”) and made between (1) the Borrower, (2) the Lenders (as
defined therein) as several lenders, and (3) Citicorp North America, Inc. (the
“Administrative Agent”) in respect of a credit facility in the maximum aggregate
amount of €750,000,000 (or the equivalent thereof in U.S. dollars), and (b) the
Notes referred to in the Credit Agreement (collectively, together with the
Credit Agreement, the “Documents”). Terms defined in the Credit Agreement shall
have the same meaning when used herein.
With reference to the Documents you have asked for our opinion on the matters
set forth below. In rendering this opinion we have examined executed copies of
the Documents. We have also examined originals or photostatic copies or
certified copies of all such agreements and other instruments, certificates by
public officials and certificates of officers of the Borrower as are relevant
and necessary and relevant corporate authorities of the Borrower. We have
assumed with your approval, the genuineness of all signatures, the authenticity
of all documents submitted to us as originals and the conformity with the
original documents of all documents submitted to us as copies, the power,
authority and legal right of the parties to the Documents other than the
Borrower to enter into and perform their respective obligations under each of
the Documents, and the due authorization of the execution of the Documents by
all parties thereto other than the Borrower.
As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower.
We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as

D-2-1



--------------------------------------------------------------------------------



 



amended) (the “Business Corporation Act”), the Liberian Maritime Law (Title 21
of the Liberian Code of Laws of 1956 as amended), and the Revenue Code of
Liberia (2000), the regulations thereunder and an opinion dated December 23,
2004 addressed by the Minister of Justice and Attorney General of the Republic
of Liberia to the LISCR Trust Company, made available to us by Liberian
Corporation Services, Inc. and the Liberian International Ship & Corporate
Registry, LLC, and our knowledge and interpretation of analogous laws in the
United States. In rendering our opinion as to the valid existence in good
standing of the Borrower, we have relied on a Certificate of Good Standing
issued by order of the Minister of Foreign Affairs of the Republic of Liberia on
November 1, 2006.
This opinion is limited to the law of the Republic of Liberia and the law of the
State of New York. We express no opinion as to the laws of any other
jurisdiction.
Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:

1.   The Borrower is a corporation duly incorporated, validly existing under the
Business Corporation Act and in good standing under the law of the Republic of
Liberia;

2.   The Borrower has full right, power and authority to enter into, execute and
deliver the Documents and to perform each and all of its obligations under the
Documents;

3.   Each of the Documents has been executed and delivered by a duly authorized
signatory of the Borrower and constitutes the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
its terms;

4.   Neither the execution of, nor the performance of its obligations under, any
of the Documents by the Borrower will contravene any existing applicable law,
regulation or restriction of the Republic of Liberia or the State of New York
and no consent or approval of, or exemption by, any Liberian or New York
governmental or public body or authority is required in connection with the
execution and delivery by the Borrower of the Documents;

5.   Neither the execution nor delivery of any of the Documents, nor the
transactions contemplated therein, nor compliance with the terms and conditions
thereof, will contravene any provisions of Liberian or New York law or
regulation or violate any provisions of the Articles of Incorporation (inclusive
of any articles of amendment thereto) or the Bylaws of the Borrower;

6.   It is not necessary to file, record or register any of the Documents or any
instrument relating thereto or effect any other official action in any public
office or elsewhere in the Republic of Liberia or the State of New York to
render any such document enforceable against the Borrower;

7.   Assuming that no more than 25% of the total combined voting power and no
more than 25% of the total value of the outstanding equity stock of the Borrower
is beneficially

D-2-2



--------------------------------------------------------------------------------



 



    owned, directly or indirectly, by persons resident in the Republic of
Liberia, and that the Borrower does not, either directly or through agents
acting on its behalf, engage in the Republic of Liberia in the pursuit of gain
or profit with a degree of continuity or regularity, no Liberian withholding tax
is required to be deducted from any payment of principal, interest or otherwise
to be made by the Borrower pursuant to the provisions of the Documents;

8.   Assuming none of the Documents has been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of any of the Documents or the enforcement
thereof in the courts of the Republic of Liberia other than (i) customary court
fees payable in litigation in the courts of the Republic of Liberia and
(ii) nominal documentary stamp taxes if the Documents are ever submitted to a
Liberian court;

9.   Assuming that the shares of the Borrower and the Principal Subsidiaries are
not owned, directly or indirectly, by the Republic of Liberia or any other
sovereign under Liberian law, neither the Borrower nor any of the Principal
Subsidiaries nor the property or assets of any of them (including in the case of
the Principal Subsidiaries any of the Vessels and their earnings and insurances
and requisition compensation) is immune from the institution of legal
proceedings or the obtaining or execution of a judgment in the Republic of
Liberia; and

10.   Under Liberian law the choice by the Borrower of the law of the State of
New York to govern the Credit Agreement and the Notes is a valid choice of law
and the irrevocable submission thereunder by the Borrower to the jurisdiction of
the Supreme Court of the State of New York for the County of New York and for
the United States District Court for the Southern District of New York is a
valid submission to such courts. In the event a judgment of such courts against
the Borrower was obtained after service of process in the manner specified in
the Credit Agreement, the same would be enforced by the courts of the Republic
of Liberia without further review on the merits unless: (i) the judgment was
obtained by fraud; or (ii) the judgment was given in a manner contrary to
natural justice or the judgment was given in a manner contrary to the public
policy of the Republic of Liberia; or (iii) the judgment was in a case in which
the defendant did not appear or in which an authorized person did not appear in
such defendant’s behalf; or (iv) the judgment was not for a specific ascertained
sum of money; or (v) the judgment was not final and conclusive in accordance
with the laws of the jurisdiction in which the judgment was obtained.

We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Documents (a) may be limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
generally the enforcement of creditors’ rights and (b) is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), including application by a court of competent
jurisdiction of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
or similar principles, and (ii) while there is nothing in the law of the
Republic of Liberia that prohibits a Liberian corporation from submitting to the
jurisdiction

D-2-3



--------------------------------------------------------------------------------



 



of a forum other than the Republic of Liberia, the enforceability of such
submission to jurisdiction provisions is not dependent upon Liberian law and
such provisions may not be enforceable under the law of a particular
jurisdiction.
A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.
This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender who is permitted to rely on the
opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter. Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.
Very truly yours,
Watson, Farley & Williams (New York) LLP

D-2-4



--------------------------------------------------------------------------------



 



EXHIBIT E
LENDER ASSIGNMENT AGREEMENT

To:   Royal Caribbean Cruises, Ltd.

To:   Citicorp North America, Inc.,
as the Administrative Agent

ROYAL CARIBBEAN CRUISES LTD.
Gentlemen and Ladies:
     We refer to clause (b) of Section 11.11.1 of the Credit Agreement, dated as
of                     , 2006 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the “Credit
Agreement”), among Royal Caribbean Cruises, Ltd., a Liberian corporation (the
“Borrower”), the various financial institutions (the “Lenders”) as are, or shall
from time to time become, parties thereto and Citicorp North America, Inc., as
administrative agent (the “Administrative Agent”) for the Lenders. Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.
     This agreement is delivered to you pursuant to clause (b) of
Section 11.11.1 of the Credit Agreement and also constitutes notice to each of
you, pursuant to clause (a) of Section 11.11.1 of the Credit Agreement, of the
assignment and delegation to                      (the “Assignee”) of ___% of
the Loan and Commitment of            (the “Assignor”) outstanding under the
Credit Agreement on the date hereof. After giving effect to the foregoing
assignment and delegation, the Assignor’s and the Assignee’s Percentages for the
purposes of the Credit Agreement are set forth opposite such Person’s name on
the signature pages hereof.
[Add paragraph dealing with accrued interest and fees with respect to the Loan
assigned.]
     The Assignee hereby acknowledges and confirms that it has received a copy
of the Credit Agreement and the exhibits related thereto, together with copies
of the documents which were required to be delivered under the Credit Agreement
as a condition to the making of the Loan thereunder. The Assignee further
confirms and agrees that in becoming a Lender and in making its Commitment and
the Loan under the Credit Agreement, such actions have and will be made without
recourse to, or representation or warranty by the Administrative Agent.
     Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent
     (a) the Assignee
     (i) shall be deemed automatically to have become a party to the Credit
Agreement, have all the rights and obligations of a “Lender” under the Credit

E-1



--------------------------------------------------------------------------------



 



Agreement and the applicable Note as if it were an original signatory to the
Credit Agreement to the extent specified in the second paragraph hereof;
     (ii) agrees to be bound by the terms and conditions set forth in the Credit
Agreement and the applicable Note as if it were an original signatory to the
Credit Agreement; and
     (b) the Assignor shall be released from its obligations under the Credit
Agreement and the applicable Note to the extent specified in the second
paragraph hereof.
     The Assignor and the Assignee hereby agree that the [Assignor] [Assignee]
will pay to the Administrative Agent the processing fee referred to in
Section 11.11.1 of the Credit Agreement upon the delivery hereof.
     The Assignee hereby advises each of you of the following administrative
details with respect to the assigned Loan and Commitment and requests the
Administrative Agent to acknowledge receipt of this document:
     (A) Address for Notices:
Institution Name:
Attention:
Domestic Office:
Telephone:
Facsimile:
Lending Office:
Telephone:
Facsimile:
     (B) Payment Instructions:
     The Assignee agrees to furnish the tax form required by last paragraph of
Section 4.6 (if so required) of the Credit Agreement no later than the date of
acceptance hereof by the Administrative Agent.

E-2



--------------------------------------------------------------------------------



 



     This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

              Adjusted Percentage   [ASSIGNOR]    
 
           
Commitment and Loan:                     %
           
 
           
 
  By:        
 
     
 
Title:    
 
            Percentage   [ASSIGNEE]    
 
           
Commitment and Loan:                     %
           
 
           
 
  By:        
 
     
 
Title:    

          Accepted and Acknowledged this ___ day of   , _____.    
 
       
CITICORP NORTH AMERICA, INC., as Administrative Agent
   
 
       
By:
       
 
 
 
Title:    
 
        [Accepted this ___ day of                     , _____.    
 
        ROYAL CARIBBEAN CRUISES, LTD.    
 
       
By:
       
 
 
 
Title:]    

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F
                    , 2006
To the Initial Lenders party to the Credit
Agreement referred to below and to
Citicorp North America, Inc., as Administrative Agent
Royal Caribbean Cruises, Ltd.
Ladies and Gentlemen:
          We have acted as counsel to Citicorp North America, Inc., as
Administrative Agent (the “Agent”), in connection with the Credit Agreement,
dated as of                     , 2006 (the “Credit Agreement”), among Royal
Caribbean Cruises, Ltd., a Liberian corporation (the “Borrower”), and each of
you. Unless otherwise defined herein, terms defined in the Credit Agreement are
used herein as therein defined.
          In that connection, we have reviewed originals or copies of the
following documents:
          (a) The Credit Agreement.
          (b) The Notes executed by the Borrower and delivered on the date
hereof.
          The documents described in the foregoing clauses (a) and (b) are
collectively referred to herein as the “Opinion Documents.”
          We have also reviewed originals or copies of such other agreements and
documents as we have deemed necessary as a basis for the opinion expressed
below.
          In our review of the Opinion Documents and other documents, we have
assumed:

  (A)   The genuineness of all signatures.     (B)   The authenticity of the
originals of the documents submitted to us.     (C)   The conformity to
authentic originals of any documents submitted to us as copies.     (D)   As to
matters of fact, the truthfulness of the representations made in the Credit
Agreement.

F-1



--------------------------------------------------------------------------------



 



  (E)   That each of the Opinion Documents is the legal, valid and binding
obligation of each party thereto, other than the Borrower, enforceable against
each such party in accordance with its terms.     (F)   That:

     (1) The Borrower is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization.
     (2) The Borrower has full power to execute, deliver and perform, and has
duly executed and delivered, the Opinion Documents.
     (3) The execution, delivery and performance by the Borrower of the Opinion
Documents have been duly authorized by all necessary action (corporate or
otherwise) and do not:
     (a) contravene its certificate or articles of incorporation, by-laws or
other organizational documents;
     (b) except with respect to Generally Applicable Law, violate any law, rule
or regulation applicable to it; or
     (c) result in any conflict with or breach of any agreement or document
binding on it of which any addressee hereof has knowledge, has received notice
or has reason to know.
     (4) Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by the Borrower of any Opinion
Document or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.
          We have not independently established the validity of the foregoing
assumptions.
          “Generally Applicable Law” means the federal law of the United States
of America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Borrower, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Borrower, the Opinion Documents or such transactions solely because such
law, rule or regulation is part of a regulatory regime applicable to any party
to any of the Opinion Documents or any of its affiliates due to the specific
assets or business of such party or such affiliate.

F-2



--------------------------------------------------------------------------------



 



          Based upon the foregoing and upon such other investigation as we have
deemed necessary and subject to the qualifications set forth below, we are of
the opinion that each Opinion Document is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.
          Our opinion expressed above is subject to the following
qualifications:
     (a) Our opinion is subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).
     (b) Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).
     (c) We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Opinion Documents to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.
     (d) We express no opinion with respect to the enforceability of any
indemnity against loss in converting into a specified currency the proceeds or
amount of a court judgment in another currency.
     (e) Our opinion is limited to Generally Applicable Law.
          A copy of this opinion letter may be delivered by any of you to any
person that becomes a Lender in accordance with the provisions of the Credit
Agreement. Any such person may rely on the opinion expressed above as if this
opinion letter were addressed and delivered to such person on the date hereof.
          This opinion letter is rendered to you in connection with the
transactions contemplated by the Opinion Documents. This opinion letter may not
be relied upon by you or any person entitled to rely on this opinion pursuant to
the preceding paragraph for any other purpose without our prior written consent.
          This opinion letter speaks only as of the date hereof. We expressly
disclaim any responsibility to advise you of any development or circumstance of
any kind, including any change of law or fact, that may occur after the date of
this opinion letter that might affect the opinion expressed herein.
Very truly yours,
SLH

F-3